               Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 1 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

                                                             claims and requesting that the arbitrator apply Pennsylvania
                  2019 WL 5381915                            law. 2 The arbitrator determined that Pennsylvania law
    Only the Westlaw citation is currently available.        applied to each loan, found that the loans violated the
                                                             applicable Pennsylvania law, and granted an arbitration award
          UNPUBLISHED OPINION. CHECK                         to each Borrower.
          COURT RULES BEFORE CITING.
                                                             Appellants appealed each of the arbitrator's awards to the
               Superior Court of Delaware.
                                                             Court of Common Pleas (the “reviewing court”). 3 The
       AUTO EQUITY LOANS OF DELAWARE,                        reviewing court consolidated the three petitions. Appellants
          LLC, and David Levi, Appellants,                   asserted that the arbitrator manifestly disregarded the law
                         v.                                  when he applied Pennsylvania law instead of Delaware law.
             Joseph BAIRD, Appellee
            Alton Griffin and Jeannine                       The parties filed cross motions for summary judgment. 4 The
            Medora, Cross Appellants.                        reviewing court held that the arbitrator manifestly disregarded
                                                             the law in applying Pennsylvania law to the Griffin and
                 No. N18A-08-001-DCS                         Medora loan agreements and vacated the Griffin and Medora
                            |                                awards. The reviewing court did not make the same holding
                Submitted: June 12, 2019                     regarding the Baird loan agreement. Instead, it affirmed the
                            |                                Baird award. 5
               Decided: September 20, 2019
                                                             Appellants now ask this Court to reverse the reviewing court's
Upon Appeal from the Court of Common Pleas-REVERSED
                                                             decision concerning the Baird arbitration award (which
and REMANDED, in part; AFFIRMED, in part.
                                                             upheld application of Pennsylvania law). Appellants are also
Attorneys and Law Firms                                      asking this Court to affirm the reviewing court's decision to
                                                             vacate the Griffin and Medora arbitration awards (which had
Vivian A. Houghton, Esquire, Attorney for Appellee and       been based on Pennsylvania law).
Cross-Appellants.
                                                              *2 Ms. Medora and Mr. Griffin (Cross-Appellants) ask this
Ellis E. Herrington, Esquire, and Douglass D. Herrmann,      Court to reverse the reviewing court's decision to vacate their
Esquire, Attorneys for Appellants.                           arbitration awards that had been based on Pennsylvania law.

                                                             Mr. Baird asks this Court to affirm the reviewing court's
                       OPINION                               decision to uphold his arbitration award that had been based
                                                             on Pennsylvania law.
STREETT, J.
                                                             For the following reasons, the Court affirms the reviewing
                      Introduction                           court's decision to uphold the Baird arbitration award and
                                                             reverses and remands the decision to vacate the Griffin and
 *1 Joseph Baird, Alton Griffin, and Jeannine Medora         Medora arbitration awards.
(collectively the “Borrowers”) each entered into separate
high interest rate loan agreements with Auto Equity Loans
of Delaware (with David Levi, the owner of Auto Equity
                                                                                  Statement of Facts
Loans of Delaware, the “Appellants”). Each loan contained
an arbitration provision and a Delaware choice-of-law        Appellants are in the business of making loans secured by
provision. 1                                                 automobiles. Auto Equity Loans of Delaware is a Limited
                                                             Liability Company organized under the laws of Delaware,
Subsequently, each of the Borrowers filed separate Demands   has offices in Delaware, and is licensed and regulated by
for Arbitration on the loan agreements, asserting several    the Delaware State Bank Commissioner. David Levi is



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       1
              Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 2 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

the owner. At all relevant times, Mr. Baird, Mr. Griffin,          not apply. He relied on Kaneff v. Delaware Title Loans 8
and Ms. Medora were Pennsylvania residents, had viewed
                                                                   and Gregoria v. Total Asset Recovery, Inc. 9 (Federal
Appellants' advertisements on the internet, and their vehicles
were registered in Pennsylvania.                                   cases) and Salvatico v. Carbucks of Delaware, Inc. 10 and
                                                                   Jaibur v. Auto Equity Loans of Delaware, LLC and David
From 2014 to 2016, Mr. Baird entered into a series of              Levi 11 (Pennsylvania cases). The arbitrator found that the
nine loan agreements with Appellants concluding with               high interest rates charged by Appellants are prohibited
a Secondary Motor Vehicle Finance Contract Loan and                by Pennsylvania public policy and the Pennsylvania Loan
Security Agreement. On July 23, 2015, Mr. Griffin entered          Interest and Protection Law even though the arbitrator ruled
into a Secondary Motor Vehicle Finance Contract Loan and           against Mr. Baird's unconscionability claim. The arbitrator
Security Agreement with Appellants. On July 15, 2016, Ms.          also held that Appellants violated TILA, UTPCPL, and RICO.
Medora entered into a Secondary Motor Vehicle Finance
Contract Loan and Security Agreement with Appellants. 6
Each Borrower travelled individually to Appellants' office in                          Procedural History
Delaware to sign its loan. Each Borrower's loan was secured
by the Borrower's automobile. Each loan agreement stated           Appellants appealed each of the three arbitrator's awards to
that it “shall be governed by the laws of the State of Delaware”   the Delaware Court of Chancery. On August 15, 2017, the
and that the arbitrator shall apply applicable substantive law     cases were transferred to the reviewing court, pursuant to
consistent with the Federal Arbitration Act.                       10 Del. C. § 5702(d), 12 and consolidated. The parties filed
                                                                   cross-motions for summary judgment.
During the repayment period, each of the Borrowers
separately filed Demands for Arbitration with the American          *4 Appellants asserted, in its briefs, that the arbitration
                                     7                             awards should be vacated. Appellants contended that the
Arbitration Association (“AAA”). They each requested
that Pennsylvania law apply. John Kelly, Esquire, (the             arbitrator manifestly disregarded the law when he: (1) ignored
“arbitrator”) was selected by the AAA to be the arbitrator.        the plain terms of the loan agreements and/or failed to
Each Borrower asserted several claims: unconscionability;          perform a choice of law analysis, (2) ignored controlling
usury pursuant to Pennsylvania law; a claim pursuant               precedent that he had previously relied upon in a similar 2012
to Pennsylvania's Unfair Trade Practices and Consumer              arbitration when he ruled that Delaware law applied, 13 (3)
Protection Law (“UTPCPL”); and a Racketeer Influenced and          based his decision on claims withdrawn or abandoned [by
Corrupt Organizations Act (“RICO”) claim. Ms. Medora and           the Borrowers], (4) disregarded the commerce clause of the
Mr. Baird also asserted a claim under the Truth-in-Lending         United States Constitution, and (5) applied UTPCPL, RICO
Act (“TILA”). Ms. Medora and Mr. Griffin later withdrew            and TILA retroactively without analysis.
their unconscionability claims. Ms. Medora also subsequently
withdrew her UTPCPL and RICO claims.                               The Borrowers asserted that: (1) the arbitrator properly
                                                                   rejected the Delaware choice-of-law clause in the contracts,
On January 24, 2017, the arbitrator held an evidentiary            (2) the arbitrator did not exceed his authority, (3) an
hearing concerning the Medora loan. On March 19, 2017, the         arbitrator's reasonable choice-of-law analysis is beyond the
arbitrator issued an award in favor of Ms. Medora.                 scope of review, (4) the application of Pennsylvania law in
                                                                   these cases did not violate the United States Constitution, and
 *3 On February 2, 2017, the arbitrator held an evidentiary        (5) the arbitrator did not retroactively impose new rules of
hearing concerning the Griffin loan. On March 23, 2017, the        law.
arbitrator issued an award in favor of Mr. Griffin.
                                                                   On May 2, 2018, the reviewing court issued its decision. 14
On March 8, 2017, the arbitrator held an evidentiary hearing
                                                                   The reviewing court vacated the Griffin and Medora awards
concerning the Baird loan. On March 21, 2017, the arbitrator
                                                                   and upheld the Baird award. 15
issued an award in favor of Mr. Baird.

                                                                   The reviewing court's decision focused on Appellant's
In each decision, the arbitrator found that Pennsylvania
                                                                   first two claims (that the arbitrator ignored or incorrectly
substantive law applies and Delaware substantive law did


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
                 Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 3 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

applied the choice-of-law analysis and that this decision
that Pennsylvania substantive law applied contradicted his           (c) the relevant policies of other interested states and the
decision in a 2012 arbitration). It applied a balancing test         relative interests of those states in the determination of the
between Delaware's connections to the contract, freedom              particular issue,
of contract, and sanctity of contract against Pennsylvania's
                                                                     (d) the protection of justified expectations,
policy against usury. The reviewing court based its decision
on the plain language of the loan agreements and choice of           (e) the basic policies underlying the particular field of law,
law analysis provided in Restatement (Second) of Conflict of
Laws § 187 to determine which state has the materially greater       (f) certainty, predictability and uniformity of result, and
            16
interest.
                                                                     (g) ease in the determination and application of the law to
                                                                     be applied. 19
 *5 The reviewing court stated that “[i]n determining which
state has a materially greater interest under § 187 the Court
                                                                   In applying the § 188 factors, the reviewing court found
refers to Restatement (Second) of Conflict of Laws § 188.”
                                                                   that Delaware law applied based on Delaware's “materially
Restatement (Second) of Conflict of Laws § 188 reads:
                                                                   greater interest” in the action because the Borrowers
  (1) The rights and duties of the parties with respect to an      “travelled to Delaware and visited [Appellants'] office in
  issue in contract are determined by the local law of the state   Delaware, signed the contract and pledged their Pennsylvania
  which, with respect to that issue, has the most significant      titled vehicles as collateral while at the Delaware location,
  relationship to the transaction and the parties under the        and received the loan while at that Delaware location.” 20 It
  principles stated in [Restatement (Second) of Conflict of        determined that the “important contacts outlined in § 188 ...
  Laws] § 6.
                                                                   balance in [Appellants'] favor.” 21
  (2) In the absence of an effective choice of law by the
  parties (see § 187), the contacts to be taken into account       As such, the reviewing court found that the Griffin and
  in applying the principles of § 6 to determine the law           Medora arbitration awards were in “direct contradiction to the
  applicable to an issue include:                                  express terms of the agreement[s] of the parties” and that the
                                                                   arbitrator's choice-of-law analysis was “clearly erroneous.”
     (a) the place of contracting,                                 While the reviewing court acknowledged that something
                                                                   “more” than grave legal error on the part of the arbitrator
     (b) the place of negotiation of the contract,                 is required to vacate an arbitration award, it found that this
                                                                   case involved something “more” – “the arbitrator's reliance
     (c) the place of performance,
                                                                   on inapplicable case law despite the extensive briefing by
     (d) the location of the subject matter of the contract, and   the parties regarding the appropriate analysis for a choice-
                                                                   of-law question, and the arbitrator's statements in his current
     (e) the domicil[e], residence, nationality, place of          and prior arbitration awards regarding Delaware versus
     incorporation and place of business of the parties.           Pennsylvania choice-of-law issues.” 22 The reviewing court
                                                                   held that “[t]hese contextual parameters evidence that the
  The Court evaluates the contacts based on their relative
                                                                   arbitrator was ‘cognizant’ of controlling law and willfully
  importance with each particular issue. 17
                                                                   disregarded the law.” 23

Additionally, the factors listed in § 188 are to be considered
                                                                   *6 The reviewing court did not vacate the Baird award.
“in light of” Restatement (Second) of Conflict of Laws § 6(2)
                                                                   The reviewing court appears to have distinguished Mr.
which lists several policy interests: 18                           Baird's case on the ground that he had not withdrawn his
  (a) the needs of the interstate and international systems,       unconscionability claim. 24

  (b) the relevant policies of the forum,

                                                                                       Parties' Contentions




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
               Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 4 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

Appellants contend that the reviewing court should have              the product of an orderly and logical reasoning process.” 31
vacated the Baird arbitration award when it vacated the
                                                                     Conclusions of law are reviewed de novo. 32 “The decision
Griffin and Medora awards. Appellants argue that the Baird
                                                                     of the Court of Common Pleas granting summary judgment
case is indistinguishable from the Griffin and Medora cases
                                                                     presents a question of law that is entitled to de novo review
and the reviewing court failed to explain why it reached a
different conclusion concerning the Baird award. Appellants          by this Court.” 33
also assert that the reviewing court correctly reversed the
Griffin and Medora arbitration awards because “Delaware              As such, it will review the Court of Common Pleas' decision
had a materially greater interest in the transaction than            concerning the instant arbitration awards pursuant to 10 Del.
Pennsylvania” and that the arbitrator had erroneously applied        C. § 5702(d) which confers jurisdiction on the Court of
                                                                     Common Pleas to enforce an agreement and to enter judgment
Pennsylvania law. 25 Appellants claim that “if parties transact
                                                                     on an arbitration award on actions arising from the extension
in Delaware, other states, including Pennsylvania, may not
                                                                     of consumer credit.
regulate, or interfere with, that transaction.” 26

Appellants additionally contend that the Commerce Clause of
the U.S. Constitution bars application of Pennsylvania law to                                  Discussion
a transaction in Delaware that is governed by Delaware law.
                                                                     In this appeal, the Court's examination of the reviewing

Cross Appellants (Mr. Griffin and Ms. Medora) contend                court's decision will be de novo. 34 “Whether the grant or
that the reviewing court committed error when it vacated             denial of a motion for summary judgment is proper presents
their awards. They argue that the arbitrator correctly applied       a question of law” 35 and the parties assert that the reviewing
Pennsylvania law and Appellants have not established that the        court erred in applying the law. Where the issue on appeal
arbitrator manifestly disregarded the law.                           is a matter of law, this Court must determine whether the
                                                                     reviewing court “erred in formulating or applying legal
Appellee (Mr. Baird) asserts that the reviewing court's              precepts.” 36
decision affirming his award was correct and should be
affirmed.                                                            Here, it is not this Court's role to determine whether Delaware
                                                                     law or Pennsylvania law applies to the three contracts. 37 This
As such, this Court will discuss whether the reviewing court
                                                                     Court's role is to determine whether the reviewing court (1)
correctly held that the arbitrator manifestly disregarded the
                                                                     committed legal error when it granted summary judgment
law concerning the Griffin and Medora contracts and whether
                                                                     for Appellants (vacating the Griffin and Medora awards);
its decision concerning the Baird contract was inconsistent. 27      and (2) whether the reviewing court committed legal error
                                                                     when its decision concerning the Baird case differed from its
                                                                     conclusion in the Griffin and Medora cases. For the following
                     Standard of Review                              reasons, the Court finds that vacatur of the Griffin and Medora
                                                                     awards was error and it was not error to uphold the Baird
Pursuant to 10 Del. C. § 1326(a), a party may appeal “any            award. 38
final order, ruling, decision, or judgment of the [Court of
Common Pleas] in a civil action” to the Superior Court. 28           *8 When a party is seeking to vacate an arbitration
                                                     29
As to arbitration awards, under 10 Del.C. § 5719 an appeal           award, the Federal Arbitration Act 39 and the Delaware
may be taken from a final order confirming or vacating an            Uniform Arbitration Act 40 “require reviewing courts to
award and “[t]he appeal shall be taken in the manner and to          give practically the highest degree of deference, short
the same extent as from orders or judgments in a civil action.”      of ‘untouchable,’ recognized in the law to an arbitrator's
                                                                     award.” 41 “Indeed, to overturn an award, the court must be
                                                          30
 *7 This Court is an intermediate appellate court.           This    satisfied that there is absolutely no support at all in the record
Court's role is limited to determining “whether there is legal
                                                                     justifying the arbitrator's determinations.” 42 The Delaware
error, whether the trial court's factual findings are sufficiently
                                                                     Supreme Court has held that “review of an arbitration
supported by the record, and whether those findings are


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
               Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 5 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

award is one of the narrowest standards of judicial review             However, the Delaware Supreme Court has held that “[a]n
in all of American jurisprudence,”        43
                                         and the Delaware              arbitrator's awareness of the contract language,... does not
Chancery Court has referred to the prospect of overturning an          prove that the arbitrator knew of the relevant legal principle
                                                                       or appreciated that this principle controlled the outcome of
arbitrator's award as climbing a “nearly vertical mountain.” 44
                                                                       the dispute.” 55 Moreover, “[a] reviewing court is not to
The law is clear that the arbitrator is not required to                pass an independent judgment on the evidence or applicable

explain his analysis. 45 Moreover, ambiguity in an arbitration         law submitted to the arbitrator.” 56 Thus, even if the
                                                                       arbitrator committed legal error in applying Kaneff, Gregoria,
opinion 46 and an arbitrator's legal error (without more) are
                                                                       Salvatico, and Jaibur, 57 an arbitrators' failure to understand
not proper grounds for vacatur. 47 Indeed, “[i]t is recognized
                                                                       the law is an insufficient reason to vacate an arbitration
that inaccuracies as to the law or facts [made by the arbitrator]
are possible and their existence is accepted implicitly                award. 58

by an agreement to submit the dispute to arbitration.” 48
                                                                        *10 Furthermore, the record does not support a
Furthermore, there is a presumption that the arbitrator did not
                                                                       determination that the arbitrator willfully flouted the law in
exceed his authority 49 and “the court must resolve all doubts         these 2017 arbitration decisions based on a decision in an
in favor of the arbitrator.” 50                                        unrelated arbitration where he reached a different result five
                                                                       years prior to this case. Here, the arbitrator explained in each
                                                                       of these arbitration decisions that Gregoria, Salvatico, and
 *9 Under the Federal Arbitration Act ( 9 U.S.C. § 10) and
                                                                       Jaibur (all decided after his 2012 decision) influenced his
the Delaware Uniform Arbitration Act (10 Del. C. § 5714(3)),
                                                                       understanding that Pennsylvania law would apply in these
one of the circumstances where vacatur is appropriate is when
                                                                       situations. 59 The arbitrator applied his understanding of
“the arbitrator acts in ‘manifest disregard’ of the law.” 51 The
                                                                       controlling law as he believed it to exist in 2017.
manifest disregard standard requires that the arbitrator was
“fully aware of the existence of a clearly defined governing
                                                                       As such, the arbitrator's explanation evinced an attempt to
legal principle but refused to apply it, in effect, ignoring it.” 52
                                                                       follow what he believed was the controlling law. There is a
To meet this standard, the party seeking vacatur must prove
                                                                       presumption that the arbitrator did not manifestly disregard
“that the arbitrator (1) knew of the relevant legal principle,
                                                                       the law when making this determination. 60 Furthermore, the
(2) appreciated that this principle controlled the outcome of
                                                                       reviewing court was required to resolve all doubts in favor
the disputed issue, and (3) nonetheless willfully flouted the
                                                                       of the arbitrator, and no evidence was presented to show that
governing law by refusing to apply it.” 53
                                                                       the arbitrator was disingenuous when he explained how he
                                                                       reached a conclusion in the Griffin and Medora cases that
Here, although the reviewing court acknowledged the great
                                                                       differed from his conclusion in an unrelated 2012 case. 61
deference given to arbitrator's awards, it held that the
Restatement (Second) of Conflict of Laws § 187 choice-of-
                                                                       An arbitrator's determinations is not to be overturned unless
law analysis (adopted by Delaware courts) is the governing
                                                                       “there is absolutely no support at all in the record justifying
law and the Delaware contacts listed in Restatement (Second)
of Conflict of Laws § 188 outweighed Pennsylvania contacts             [those] determinations.” 62 In the instant case, there is some
thereby requiring the application of Delaware's policy of              support in the record for the arbitrator's determination that
enforcing (arguably usurious) contracts. It also held that             Pennsylvania law applied. 63 Here, the Borrowers presented
the evidence shows that the arbitrator knew of the choice-             legal authority (Kaneff, Gregoria, and 41 P.S. § 408) that
of-law analysis (based on briefs submitted by the parties),            favored the application of Pennsylvania law and the facts of
appreciated that Delaware law controlled the issue in the              those cases were similar. 64 When considering Pennsylvania's
               54
instant case,    and willfully flouted the law when the                fundamental policy against usury, the courts in Kaneff
arbitrator based his decision on cases (Kaneff, Gregoria,              and Gregoria undertook a choice-of-law analysis under
Salvatico, and Jaibur) that the reviewing court deemed                 Restatement (Second) of Conflict of Law § 187 on similar
inapplicable.                                                          contracts and concluded that Pennsylvania had a materially
                                                                       greater interest. 65



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
              Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 6 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

                                                                  While it is clear that the reviewing court gave great
 *11 As such, concerning the Griffin and Medora
                                                                  consideration to the issues and identified several reasons why
agreements, the standard for vacating an arbitrator's award, as
                                                                  it disagrees with the arbitrator's choice of law, this Court
stated by the Delaware Supreme Court, has not been met. It
                                                                  does not find that the arbitration awards were the product
has not been established that the arbitrator appreciated that a
                                                                  of manifest disregard of the law. Vacatur of the Griffin and
governing law controlled the outcome of the disputed issue
                                                                  Medora arbitration awards was error and affirmance of the
and, nevertheless, willfully flouted that law by refusing to
                                                                  Baird award was not error.
apply it to the Griffin and Medora loan agreements.

Concerning the Baird agreement, the reviewing court did
not conclude that the arbitrator manifestly disregarded the                               Conclusion
law when he applied Pennsylvania law to the Baird loan
                                                                  Accordingly, the Court of Common Pleas' decision granting
agreement. 66 Appellants failed to provide any evidence that
                                                                  summary judgment to Appellants and vacating the arbitration
overcomes the presumption that the arbitrator acted within his
                                                                  awards of Mr. Griffin and Ms. Medora is REVERSED and
authority when he concluded that Pennsylvania law applies to
                                                                  the matter is REMANDED for proceedings consistent with
the Baird loan agreement. 67 This Court finds that there was      this opinion. The decision upholding the arbitration award to
some support in the record for the arbitrator's determination     Mr. Baird is AFFIRMED.
that Pennsylvania law applies and Appellants did not present
evidence showing that the arbitrator willfully flouted the        IT IS SO ORDERED.
governing law. As such, this Court finds that the reviewing
court did not commit error in upholding the Baird arbitration
award.                                                            All Citations

                                                                  Not Reported in Atl. Rptr., 2019 WL 5381915




                                                          Footnotes


1      The loan agreements stated that any dispute is governed by the Federal Arbitration Act.
2      Mr. Baird asserted claims of unconscionability, Pennsylvania Loan Interest and Protection Law (“PLIPL”),
       Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), Truth in Lending Act
       (“TILA”), and Racketeer Influenced and Corrupt Organizations Act (“RICO”). Mr. Griffin asserted claims under
       PLIPL, UTPCPL, and RICO (he withdrew an unconscionability claim). Ms. Medora asserted claims under
       PLIPL and TILA (she withdrew her unconscionability, UTPCPL, and RICO claims).
3      Appellants originally filed in the Delaware Court of Chancery and was transferred to the reviewing court.
4      Appellants moved for judgment to vacate the three awards and the Borrowers moved for judgment to affirm
       the three awards. The reviewing court granted in part and denied in part Appellants' motion (granted on the
       Griffin and Medora awards and denied on the Baird award) and granted in part and denied in part Borrowers'
       motion (granted on the Baird award and denied on the Griffin and Medora awards).
5      The reviewing court did not fully explain why it upheld the Baird arbitration award, which had a Delaware
       choice-of-law provision, even though the court found that the Baird loan agreement had the same connections
       to Delaware as the Griffin and Medora loan agreements.
6      The Borrowers assert that the Baird loan was $2,025.00 with an approximately 180% A.P.R.; the Griffin
       loan was $3,590.00 with an approximately 121.67% A.P.R., and the Medora loan was $390.00 with an
       approximately 242.35% A.P.R.
7      On April 29, 2016, Mr. Griffin filed his Demand for Arbitration. On July 29, 2016, Ms. Medora filed her Demand
       for Arbitration. On October 24, 2016, Mr. Baird filed his Demand for Arbitration.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 7 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

8      Kaneff v. Delaware Title Loans, F.3d 616, 624 (3rd Cir. Nov. 24, 2009) (In deciding on the procedural
       issue of whether an arbitration provision should be enforced, where the plaintiff was claiming that the entire
       contract was unconscionable, the Third Circuit held that “Pennsylvania's interest in the dispute, particularly its
       antipathy to high interest rates... represents ... a fundamental policy that [it] must apply Pennsylvania law.”).
9
           Gregoria v. Total Asset Recovery, Inc., 2015 WL 115501 (E.D. Pa. Jan. 8, 2015) (Citing Kaneff, the District
       Court overruled the Delaware choice-of-law provision in the contract and applied Pennsylvania law because
       Pennsylvania's law against usury is a fundamental policy).
10     Salvatico v. Carbucks of Delaware, Inc., C.A. No. 2006-00971 (CCP Bucks Co. Pa., Oct. 24, 2013) (In an
       Order, without a written opinion, the Bucks County Court of Common Pleas ruled that Pennsylvania law
       applied to loans made by a Delaware auto title lender).
11     Jaibur v. Auto Equity Loans of Delaware, LLC and David Levi, C.A. No. CCP Bucks Co. Pa. June 30, 2016)
       (Without providing a written opinion, the Bucks County Court of Common Pleas issued an Order denying
       the Delaware Lender's Preliminary Objection to the Pennsylvania Borrower's complaint which asserted that
       Pennsylvania law applies).
12     10 Del. C. § 5702(d):
          Notwithstanding anything to the contrary in this Chapter 57 of this title, the term “Court” in this chapter
          shall refer to the Court of Common Pleas with respect to all actions arising from an arbitration agreement
          in or relating to a contract to provide consumer credit, and the making of such an agreement to arbitrate
          issues arising from the extension of consumer credit shall confer jurisdiction on the Court of Common
          Pleas, and not the Court of Chancery, to enforce the agreement and to enter judgment on an award. Any
          action brought under this Chapter 57 of this title relating to an agreement to arbitrate issues arising from
          the extension of consumer credit filed in the Court of Chancery shall not therefore be dismissed, but shall
          be transferred to the Court of Common Pleas for resolution there as though filed originally in that Court.
13     In a 2010 matter, involving the issue of whether Delaware law or Pennsylvania law applies in a dispute
       concerning a high interest loan agreement, the same arbitrator found that Pennsylvania law applies pursuant
       to Kaneff. However, in a 2012 case on the same issue, the same arbitrator found that Delaware law, and not
       Pennsylvania law, applied, finding that Kaneff applied to procedural law and not necessarily to substantive
       law. The arbitrator explained that his “thinking and reasoning have evolved.” In the instant case, the arbitrator
       explained that subsequent cases (Gregoria, Salvatico, and Jaibur) indicate that Pennsylvania substantive
       law as well as its procedural law applies to cases involving high interest rates in loan agreements with
       Pennsylvania borrowers.
14     The reviewing court granted in part and denied in part Appellants' motion for summary judgment and granted
       in part and denied in part the Borrowers' motion for summary judgment.
15     The reviewing court found that Appellants' Commerce Clause claim lacked merit because Appellants did not
       cite any cases and the Court did not find a case where the Commerce Clause was applied to an arbitrator's
       choice-of-law decision. “In fact, the case [Appellants] rel[ied] on, [ Midwest Title Loans, Inc. v. Mills, 593
       F.3d 660 (7th Cir. 2010)] notes – in the context of a state requiring state licensing if a territorial component to
       the lending occurred - that the commerce clause does not prevent a choice-of-law analysis.”        Auto Equity
       Loans of Delaware, LLC v. Baird, 2018 WL 2059939, at *7 n.64 (Del. CCP. May 2, 2018). The reviewing
       court also noted that Appellants “failed to present the Court with evidence that the arbitrator consciously
       disregarded controlling precedent, and ... finds in [Borrowers'] favor regarding [the Commerce Clause claim].”
       Id. The reviewing court also found that Appellants failed to show that the arbitrator retroactively applied
       UTPCPL, RICO, and TILA. Id.
16     Here, the loan agreements specified that Delaware law is to apply. However, Restatement (Second) of
       Conflict of Laws § 187(2)(b) states that a choice of law provision will generally be upheld unless “application
       of the law of the chosen state would be contrary to a fundamental policy of a state which has a materially
       greater interest than the chosen state in the determination of the particular issue and which, under the rule
       of § 188, would be the state of the applicable law in the absence of an effective choice of law by the parties.”



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      7
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 8 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

       The reviewing court found that Pennsylvania had a fundamental policy against usury while Delaware had a
       policy to uphold contracts and, therefore, it was required to determine which state had a materially greater
       interest in the action.
17     Restatement (Second) of Conflicts of Law § 188.
18     Travelers Indemnity Company v. CNH Industrial America, LLC, 2018 WL 3434562, at *6 (Del. Ch. July 16,
       2018).
19     Restatement (Second) of Conflicts of Law § 6(2).
20
           Auto Equity Loans of Delaware, LLC v. Baird, 2018 WL 2059939, at *11 (Del. CCP. May 2, 2018).
21     Id. The reviewing court found that the “negotiation, performance, and execution of the loan occurred in
       Delaware.” The reviewing court also stated that Delaware has a public policy as “a contracting haven.” Id.
22     Id.
          The reviewing court stated:
          I find Kaneff, Gregoria, Salvatico, and Jaibur inapplicable to Respondents Medora and Griffin's arbitration
          awards. Kaneff engaged in a procedural choice-of-law analysis for an unconscionability claim and Gregoria
          cited Kaneff in its choice-of-law analysis. Further, in Gregoria, the United States District Court of the
          Eastern District of Pennsylvania dismissed the Fair Debt Collection Practice Act claim and required the
          plaintiff to file an amended complaint to join a necessary party. Neither case is applicable to Respondent
          Medora or Respondent Griffin. Whereas Respondent Baird asserted an unconscionability claim during the
          arbitration proceedings and the arbitrator ruled on that claim, Respondents Medora and Griffin withdrew
          their unconscionability claims. Furthermore, Respondents' reliance on Salvatico and Jaibur is misplaced,
          as these cases were judicial orders which did not involve adequate analysis.
           Auto Equity Loans of Delaware, LLC v. Baird, 2018 WL 2059939, at * 14 (Del. CCP. May 2, 2018)
       (emphasis in the original).
23     Id.
24     The reviewing court does not specifically state whether Delaware law or Pennsylvania law should have
       applied to the Baird loan agreement, however, the reviewing court pointed out that Kaneff involved an
       unconscionability claim and that Griffin and Medora had withdrawn their unconscionability claims.
25     Appellants' Opening Brief, at 14.
26     Appellants' Answer, at 24.
27     Concerning the Griffin and Medora agreements, this Court's task is to examine whether the reviewing court
       made a legal error in holding that the arbitrator manifestly disregarded the law in applying Pennsylvania law
       to their contracts. The manifest disregard standard requires a showing that the arbitrator was “fully aware
       of the existence of a clearly defined governing legal principle but refused to apply it, in effect, ignoring it.”
       SPX Corp. v. Garda USA, Inc., 94 A.3d 745, 750 (Del. June 24, 2014). Concerning the Baird agreement, this
       Court's task is to review whether the reviewing court made a legal error in not holding the same.
28     10 Del. C. § 1326(a) (“From any final order, ruling, decision or judgment of the court in a civil action there
       shall be the right of appeal to the Superior Court of the State in the county in which said order, ruling, decision
       or judgment was rendered”). See also Anderson v. R.A. Midway Towing, 2006 WL 1971806, *2 (Del. Jul. 14,
       2006) (“The Superior Court has statutory authority to decide appeals from decisions of the Court of Common
       Pleas”) (citing 10 Del. C. § 1326).
29     10 Del.C. § 5719 states:
          (a) Appeals may be taken from:
            (1) A final order denying a complaint seeking to compel arbitration made under § 5703(a) of this title;
            (2) An order granting an application to enjoin arbitration made under § 5703(b) of this title;
            (3) A final order confirming or denying confirmation of an award;
            (4) A final order modifying or correcting an award;
            (5) A final order vacating an award without directing a rehearing; or
            (6) A final judgment or decree entered pursuant to the provisions of this chapter.



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      8
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 9 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

         (b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a
         civil action.
30     Walls v. Burton, 2019 WL 458894, at *1 (Del. Super. Feb. 6, 2019); Id.
31     Hicklin v. Onyx Acceptance Corp., 970 A.2d 244, 248 (Del. 2009).
32     Davis v. Frontier Communications, 2012 WL 1413490, *1 (Del. Super. Jan. 4, 2012).
33     Walls v. Burton, 2019 WL 458894, at *1 (Del. Super. Feb. 6, 2019).
34     The parties do not claim that there are material factual disputes and they “implicitly concede[d] the absence of
       material factual disputes and acknowledge[d] the sufficiency of the record to support their respective motions”
       when they filed cross-motions for summary judgment to the reviewing court. Gillespie v. Chelsea on Square
       Apartments, 2010 WL 3386553, at *3 (July 30, 2010). In reviewing the record, this Court does not find the
       existence of a material factual dispute.
35
           Newtowne Village Service Corp. v. Newtowne Road Development Company, Inc., 772 A.2d 172, 174-75
       (Del. May 2, 2001).
36     Id.
37     Arguably, Pennsylvania law could apply based on Pennsylvania's fundamental policy against usury and on
       interstate advertising, origin of payments, and location of the vehicles.
38     The Court also finds that the reviewing court did not commit error when it concluded, in a footnote, that
       Appellants' Commerce Clause claim lacks merit. As the reviewing court noted, Appellants failed to present any
       evidence that the arbitrator consciously disregarded controlling precedent concerning Appellants' Commerce
       Clause claim and Appellants did not cite any cases applying the Commerce Clause to an arbitrator's choice-
       of-law decision. In addition, Appellants' argument that the arbitrator violated the Commerce Clause by
       applying Pennsylvania law to a contract governed by Delaware law is misplaced. Appellants' claim rests on
       the assertion that Delaware law applies because Delaware, purportedly, had more contacts with the loan
       agreements. However, Delaware's choice-of-law analysis requires more than adding up which state has the
       most contacts. See GTE Mobilenet Inc. v. Nehalem Cellular, Inc., 1994 WL 116194, at *3 (Del. Ch. Mar. 17,
       1994). See also Restatement (Second) of Conflict of Law § 188 (2) (“These contacts are to be evaluated
       according to their relative importance with respect to the particular issue.”). In fact, in this case, Delaware law
       required that the fundamental policy of Pennsylvania be taken into account. See Restatement (Second) of
       Conflict of Law § 187(2)(b). Moreover, Delaware allows parties to contract for arbitration and recognizes that
       the parties enter an arbitration contract aware that arbitrators may make mistakes in applying Delaware laws.
       See     E.I. DuPont de Nemours and Company v. Custom Blending International, Inc., 1998 WL 842289, at
       *5 (Del. Ch. Nov. 24, 1998).
39
       Under     9 U.S.C. § 10(a) of the Federal Arbitration Act, an arbitration award may be vacated:
         (1) where the award was procured by corruption, fraud, or undue means;
         (2) where there was evident partiality or corruption in the arbitrators, or either of them;
         (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient
         cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other
         misbehavior by which the rights of any party have been prejudiced; or
         (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final, and
         definite award upon the subject matter submitted was not made.
40     Under 10 Del. C. § 5714(a) of the Delaware Uniform Arbitration Act, an arbitration award shall be vacated
       where:
         (1) The award was procured by corruption, fraud or other undue means;
         (2) There was evident partiality by an arbitrator appointed as a neutral except where the award was by
         confession, or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;
         (3) The arbitrators exceeded their powers, or so imperfectly executed them that a final and definite award
         upon the subject matter submitted was not made;




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      9
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 10 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

          (4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor, or refused
          to hear evidence material to the controversy, or otherwise so conducted the hearing, contrary to the
          provisions of § 5706 of this title, or failed to follow the procedures set forth in this chapter, so as to
          prejudice substantially the rights of a party, unless the party applying to vacate the award continued with
          the arbitration with notice of the defect and without objection; or
          (5) There was no valid arbitration agreement, or the agreement to arbitrate had not been complied with, or
          the arbitrated claim was barred by limitation and the party applying to vacate the award did not participate
          in the arbitration hearing without raising the objection;
          but the fact that the relief was such that it could not or would not be granted by a court of law or equity is
          not ground for vacating or refusing to confirm the award.
41     Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., 2017 WL 3635568, at *4 (Del. Ch. Aug. 24, 2017).
42     Id. at *4.
43     SPX Corp. v. Garda USA, 94 A.3d 745, 750 (Del. June 24, 2014).
44     Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., 2017 WL 3635568, at *1 (Del. Ch. Aug. 24, 2017).
45     Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., 2017 WL 3635568, at *5 (Del. Ch. Aug. 24, 2017) (“Even if the
       arbitrator did not state the grounds for a grant or denial of relief, the grant or denial of relief will be deemed
       to be within the scope of the arbitrator's authority if grounds for the award can be inferred from the facts of
       the case.”) (brackets removed).
46
          TD Ameritrade, Inc. v. McLaughlin, Piven, Vogel Securities, Inc., 953 A.2d 726, 732 (Del. Ch. July 24,
       2008) (“there is a presumption that the arbitration panel acted within the scope of its authority, and this
       presumption may not be rebutted by an ambiguity in a written opinion”) (internal quotation marks removed).
47     Blank Rome, LLP v. Vendel, 2003 WL 21801179, at *7 (Del. Ch. Aug. 5, 2003) (“Factual or legal errors,
       without more, are not sufficient bases to vacate an arbitration award.”).
48
           E.I. DuPont de Nemours and Company v. Custom Blending International, Inc., 1998 WL 842289, at *5
       (Del. Ch. Nov. 24, 1998).
49     Government Employees Insurance Company v. Progressive Direct Insurance Company, 2016 WL 6477026,
       at *3 (Del. Ch. Nov. 2, 2016) (“[T]here is a presumption that the arbitration panel acted within the scope of
       its authority, and this presumption may not be rebutted by an ambiguity in a written opinion. [I]f any grounds
       for the award can be inferred from the record, the Court must presume that the arbitrator did not exceed his
       authority and the award must be upheld.”) (internal quotation marks removed) (brackets in the original).
50     CPL Toxicology, Inc. v. Casla Bio Holdings LLC, 2019 WL 1233458, at *1 (Del. Ch. Feb. 18, 2019); Carl
       Zeiss Vision, Inc. v. Refac Hldgs., Inc., 2017 WL 3635568, at *5 (Del. Ch. Aug. 24, 2017) (quoting         TD
       Ameritrade, Inc. v. McLaughlin, Piven, Vogel Sec., Inc., 953 A.2d 726, 732 (Del. Ch. 2008) (internal quotation
       marks removed).
51     SPX Corp. v. Garda USA, Inc., 94 A.3d 745, 750 (Del. June 24, 2014) (arbitrators exceed their powers when
       they manifestly disregard the law).
       Here, although the loan agreements state that the Federal Arbitration Act governs any dispute, the reviewing
       court cited the Delaware Uniform Arbitration Act in vacating the award. However, the reviewing court noted
       that “[t]he applicable standard for vacating an award under both the Federal Arbitration Act and [Delaware
       Uniform Arbitration Act] is ‘manifest disregard.’ ”      Auto Equity Loans of Delaware, LLC v. Baird, 2018 WL
       2059939, at *14 (Del. CCP. May 2, 2018). Therefore, the analysis is the same under both acts. See SPX
       Corp. v. Garda USA, Inc., 94 A.3d 745, 750 (Del. June 24, 2014).
52     SPX Corp. v. Garda USA, Inc., 94 A.3d 745, 750 (Del. June 24, 2014).
53     Id.
       In Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., the Chancery Court provides further guidance on the
       standard required for vacating an arbitrator's award:
          When considering whether the arbitrator exceeded its authority, the court must resolve all doubts in favor
          of the arbitrator. Even if the arbitrator did not state the grounds for a grant or denial of relief, the grant or


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      10
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 11 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

         denial of relief will be deemed to be within the scope of the arbitrator's authority if grounds for the award can
         be inferred from the facts of the case. This court will not pass an independent judgment on the evidence
         or applicable law, and if any grounds for the award can be inferred from the facts on the record, the Court
         must presume that the arbitrator did not exceed his authority and the award must be upheld.
       Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., 2017 WL 3635568, at *5 (Del. Ch. Aug. 24, 2017) (internal
       quotation marks removed) (internal brackets removed).
54     The reviewing court found that the arbitrator appreciated that the choice-of-law was the controlling law
       because in the 2012 arbitration award decision he had found that it required the application of Delaware law.
55     SPX Corporation v. Garda USA, Inc., 94 A.3d 745, 750-51 (Del. June 24, 2014).
56     Pocket Change Kahunaville, Inc. v. Kahunaville of Eastwood Mall, Inc., 2003 WL 1791874, at *3 (Del. Ch.
       Mar. 21, 2003). See also Wolfe v. Holman, 2012 WL 863805, at *1, n. 8 (Del. Ch. Mar. 13, 2012);             TD
       Ameritrade, Inc. v. McLaughlin, Piven, Vogel Securities, Inc., 953 A.2d 726, 733 (Del. Ch. July 24, 2008);
       Audio Jam, Inc. v. Fazelli, 1997 WL 153814, at *1 (Del. Ch. Mar. 20, 1997).
57     Although, arguably, those cases had sufficient similarities. In Kaneff and Gregoria Pennsylvania borrowers
       travelled to Delaware to sign auto title loans, the loans charged high interest rates, the lenders were located
       in Delaware, and the agreements had a Delaware choice-of-law provision. There are also similar issues
       (whether Pennsylvania law or Delaware law applies to the high interest rate loans, whether a Delaware
       choice-of-law provision precludes the application of Pennsylvania law, and whether Pennsylvania's law
       against usury provides it with a materially greater interest). The court in Kaneff also stated that it engaged
       in a choice-law-analysis under Restatement (Second) of Conflict in Laws § 187 which is the analysis that
       the reviewing court in the instant case deemed to be the proper analysis. Furthermore, in holding that
       Pennsylvania's policy against usury is a materially greater interest, Kaneff does not preclude application
       of its holding to substantive law on claims other than an unconscionability claim. Indeed, Gregoria broadly
       interpreted Kaneff as “overruling the choice of law provision in [a] contract finding that Pennsylvania's
       antipathy to high interest rates ... represents such a fundamental policy that we must apply Pennsylvania law.”
           Gregoria v. Total Asset Recovery, Inc., 2015 WL 115501, at *4 (Although the contract had a Delaware
       choice-of-law provision, the court decided to “apply Pennsylvania law to interpret the loan agreement”
       because “the same policy against usurious interest rates [as in Kaneff] is implicated.”) (internal quotation
       marks removed).
58     Viacom International, Inc. v. Winshall, 2012 WL 3249620, at *11 (Del. Ch. Aug. 9, 2012) (“A court's role
       in reviewing the outcome of the arbitration proceedings is not to correct factual or legal errors made by an
       arbitrator... In other words, to vacate the award the court must find something beyond and different from
       a mere error in the law or failure on the part of the arbitrators to understand or apply the law.”) (internal
       quotation marks removed).
59     In the arbitration awards, the arbitrator stated: “Applying Kaneff, Gregoria, Jabur [sic] and Salvatico,
       Pennsylvania, not Delaware substantive law applies to this loan transaction. I recognize that in a similar case
       deciding the same issue I held that Delaware law applied. However, that decision was prior to the Gregoria,
       Jabur [sic] and Salvatico decisions interpreting Kaneff.”
60
          TD Ameritrade, Inc. v. McLaughlin, Piven, Vogel Securities, Inc., 953 A.2d 726, 732 (Del. Ch. July 24,
       2008) (“there is a presumption that the arbitration panel acted within the scope of its authority, and this
       presumption may not be rebutted by an ambiguity in a written opinion”) (internal quotation marks removed).
61     Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., 2017 WL 3635568, at *5 (Del. Ch. Aug. 24, 2017) (“[T]he court
       must resolve all doubts in favor of the arbitrator.”) (internal quotation marks removed).
62     Carl Zeiss Vision, Inc. v. Refac Holdings, Inc., 2017 WL 3635568, at *4 (Del. Ch. Aug. 24, 2017).
63     GTE Mobilenet Inc. v. Nehalem Cellular, Inc., 1994 WL 116194, at *3 (Del. Ch. Mar. 17, 1994). See also
       Restatement (Second) of Conflict of Law § 188 (2): “These contacts are to be evaluated according to their
       relative importance with respect to the particular issue.”




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     11
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 12 of 38
Auto Equity Loans of Delaware, LLC v. Baird, Not Reported in Atl. Rptr. (2019)
2019 WL 5381915

       In the instant case, although the reviewing court found that several factors favored Delaware, including that
       the negotiation and place of contracting occurred in Delaware, the Restatements state that “[s]tanding alone,
       the place of contracting is a relatively insignificant contact” while the place of negotiation “is a significant
       contact.” Restatement (Second) of Conflict of Laws § 188, Comment 2. Here, the place of performance was
       arguably split between Delaware and Pennsylvania (because the loan appears to have been disbursed in
       Delaware and the payments on interest were to be paid by the Borrowers who resided in Pennsylvania;
       in addition, Mr. Griffin's vehicle, which was collateral for the loan, was repossessed in Pennsylvania). See
          Clark Equipment Company v. Liberty Mutual Insurance Company, 1994 WL 466325, at *2 (Del. Super.
       Aug. 1, 1994) (The court found that the place of performance was both Michigan and Illinois because the
       insured mailed premiums to the insurers in Chicago, Illinois and the insurers mailed payment for claims
       to Buchanan, Michigan); Buhl Building, L.L.C. v. Commonwealth Land Title Insurance Company, 2019 WL
       3916615 (Del. Super. Aug. 19, 2019) (The court found that Michigan law was the place of performance, in
       part, because the party paid its premiums from Michigan). See also Restatement (Second) of Conflict of Law
       § 188, Comment 2 (“the state where performance is to occur has an obvious interest in the question whether
       this performance would be illegal.”). The location of the subject matter factor applies when “the contract deals
       with a specific physical thing, such as land, or chattel, or affords protection against a localized risk,” neither
       of which is present here.     Clark v. Equipment Co. v. Liberty Mutual Insurance Co., 1994 WL 466325, at * 3
       (Del. Super. Aug. 1, 1994). Lastly, Borrowers were residents of Pennsylvania while Auto Equity Loans was
       incorporated in Delaware, splitting the final § 188 factor.
64     In addition to arguing that Kaneff and Gregoria hold that Pennsylvania law applies, the Borrowers also pointed
       out that under Pennsylvania statute. 41 P.S. § 408 states “[n]otwithstanding any other law, [the law against
       usury] may not be waived by any oral or written agreement executed by any person.”
65     Here, the reviewing court found that Delaware had a materially greater interest because it had more contacts
       with the loan agreements (finding that the negotiation, performance, and execution of the loan took place
       in Delaware). However, in Kaneff, although the Pennsylvania resident drove to Delaware and signed the
       loan agreement in Delaware, the lender was a Delaware corporation, the loan required repayment in
       Delaware, and the loan agreement had a Delaware choice-of-law provision, the court held that “Pennsylvania
       has a materially greater interest than Delaware in the determination of whether the arbitration clause is
       unconscionable.” Kaneff v. Delaware Title Loans, F.3d 616, 623-24 (3rd Cir. Nov. 24, 2009). In Gregoria, the
       Pennsylvania borrowers also travelled to Delaware to sign an auto title loan provided by a Delaware company
       and the agreement had a Delaware choice-of-law provision. The court, citing Kaneff, applied Pennsylvania
       law finding that Pennsylvania's “antipathy to high interest rates” was a fundamental policy.         Gregoria v.
       Total Asset Recovery, Inc., 2015 WL 115501, at *4 (E.D. Pa. Jan. 8, 2015).
66     The reviewing court did not provide an analysis as to why it did not vacate the Baird arbitration award.
       However, the reviewing court's Opinion stated that Kaneff and Gregoria were inapplicable to Griffin and
       Medora, in part, because they withdrew their unconscionability claims; it did not state the same concerning
       Mr. Baird, who had not withdrawn his unconscionability claim.
67     Because Appellants failed to provide evidence that the arbitrator willfully flouted the law concerning the Baird
       arbitration award, summary judgment in favor of the Borrowers on this issue was properly granted.


End of Document                                           © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        12
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 13 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

                                                                 MMPA broadly prohibits false, fraudulent, or deceptive
                                                                 merchandising practices and “imposes criminal penalties and
                  2017 WL 5726868
                                                                 civil liability on persons who engage in conduct that it deems
    Only the Westlaw citation is currently available.
             United States District Court,                       unlawful.”    Huch v. Charter Commc’ns Inc., 290 S.W.3d
           E.D. Missouri, Eastern Division.                      721, 725 (Mo. banc 2009).

             BACKPAGE.COM, LLC, Plaintiff,                       Each CID advised: “The investigation will inquire into the
                          v.                                     activities of [Backpage Recipients] in connection with the sale
             Joshua D. HAWLEY, Defendant.                        or advertisement, as defined in Section 407.010, RSMo, of
                                                                 commercial sexual conduct, other sexually oriented services,
                Case No. 4:17–CV–1951 PLC                        massage services, dating services and other merchandise”
                             |                                   to “determine whether the [Backpage Recipients] have used
                    Signed 11/28/2017                            deception, fraud, false promise, misrepresentation, unfair
                                                                 practice, or the concealment, suppression, or omission of
Attorneys and Law Firms
                                                                 material fact in connection with the sale or advertisement of
James Condon Grant, Pro Hac Vice, Davis and Wright LLP,          the above merchandise.” (ECF No. 21–2 at 1No. 21–2 at 1).
Seattle, WA, Mark Sableman, Michael L. Nepple, Thompson
Coburn, LLP, St. Louis, MO, Robert Corn-Revere, Pro Hac          The CID served upon Backpage demanded Backpage provide
Vice, Robert Edward Miller, Pro Hac Vice, Ronald Gary            AG Hawley the information and documents described in
London, Pro Hac Vice, Davis and Wright LLP, Washington,          twenty-four numbered paragraphs by June 7, 2017. (Id. at 3).
DC, for Plaintiff.                                               Among other things, the CID demanded Backpage:

Dean John Sauer, Michael Charles Martinich–Sauter, Joshua          • Provide all documents concerning Backpage’s reviewing,
M. Divine, Attorney General of Missouri, Jefferson City, MO,          blocking, deleting, editing, or modifying advertisements
for Defendant.                                                        that appear on its website, either by Backpage employees
                                                                      or agents, or by automated software processes, including
                                                                      but not limited to policies, manuals, memoranda, and
             MEMORANDUM AND ORDER                                     guidelines.

PATRICIA L. COHEN, UNITED STATES MAGISTRATE                        • Provide all documents concerning advertising posting
JUDGE                                                                limitations, including but not limited to the “Banned
                                                                     Terms List,” the “Grey List,” and error messages,
 *1 This matter is before the Court on Defendant Missouri            prompts, or other messages conveyed to users during the
Attorney General Joshua Hawley’s motion to dismiss                   advertisement drafting or creation process.
pursuant to Federal Rules of Civil Procedure 12(b)(1) and
                                                                    *2 • Provide all documents concerning human trafficking,
12(b)(6). 1 (ECF No. 21No. 21). Plaintiff Backpage.com
                                                                     sex trafficking, human smuggling, prostitution, or the
opposes the motion. (ECF No. 34No. 34). The Court held
                                                                     facilitation or investigation thereof, including but not
a hearing on AG Hawley’s motion to dismiss. For the
                                                                     limited to policies, manuals, staff training materials,
reasons that follow, the Court grants AG Hawley’s motion to
                                                                     memoranda, and guidelines.
dismiss. 2
                                                                   • Identify every posting or advertisement posted in the
                                                                      Adult Section of the Missouri Locations that was either
   I. Factual and Procedural Background                               (a) deleted, edited, or modified by Backpage employees
In May 2017, AG Hawley issued civil investigative demands             or agents, or (b) blocked, deleted, edited, or modified by
(CIDs) to Backpage, Backpage’s CEO Carl Ferrer, and two               any automated software process.
other corporate officers (collectively, “Backpage Recipients”)
for the purpose of investigating possible violations of the        • For each posting or advertisement identified in response
Missouri Merchandising Practices Act (MMPA), Mo. Rev.                 [to the preceding paragraph], provide both (a) a copy
Stat. §§ 407.010, et seq. (ECF Nos. 1 at 12, 21–2). The               of the posting or advertisement as originally submitted



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 14 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

     by the Backage user, and (b) a copy of the posting or
                                                                  Communications Decency Act (CDA),            47 U.S.C. § 230,
     advertisement as it was publicly posted on Backpage.
                                                                  bars state law claims against internet websites and publishers
(Id. at ¶¶ 4, 5, 7, 11, 12). The CID advised Backpage that        arising from content created by a third party. (Id. at 17–18).
“an extension of time or modification of the terms of the         Backpage also claims that AG Hawley’s investigation and
Investigative Demand may be sought only for good cause            the CID violated: the rights of Backpage and its users under
pursuant to the terms of Section 407.070, RSMo.” (Id. at 6).      the First and Fourteenth Amendments; Backpage’s rights
In addition, the CID warned that Section 407.080 “makes           under the Fourth, Fifth, and Fourteenth Amendments; and
certain acts done with the intent to avoid, evade, or prevent     the MMPA. (Id. at 18–21). Approximately two weeks later,
compliance in whole or in part with any Investigative Demand      Backpage filed a motion for preliminary injunction based on
served hereunder a Class A Misdemeanor[.]” (Id.).                 its purported immunity under the CDA and its constitutional
                                                                  rights under the First, Fourth, and Fifth Amendments. (ECF
The parties dispute whether Assistant Attorney General Mary       No. 11No. 11).
Morris extended Backpage’s deadline for responding to the
CID. (ECF Nos. 21–1 at ¶ 15, 45 at ¶ 4–5). While the parties      AG Hawley moved to dismiss Backpage’s complaint pursuant
agree that attorney Jim Grant called Ms. Morris and requested     to Rules 12(b)(1) and 12(b)(6). (ECF No. 21No. 21). In his
an extension of time, they dispute whether he identified          motion, AG Hawley argues that the Court should dismiss the
himself as counsel for Mr. Ferrer alone or for Mr. Ferrer and     case pursuant to     Younger v. Harris, 401 U.S. 37 (1971)
Backpage. Id. According to Ms. Morris, Mr. Grant identified       and that Backpage failed to state a claim upon which relief
himself as counsel for Mr. Ferrer, and she agreed to extend       can be granted. (ECF No. 21 at 10–11No. 21 at 10–11).
the deadline for Mr. Ferrer’s response from June 7, 2017 until    Backpage responded (ECF No. 34No. 34), and the Court
July 7, 2017. (ECF No. 21–1 at ¶¶ 16–19No. 21–1 at ¶¶ 16–         heard arguments regarding the application of the Younger
19). Mr. Grant avers that he informed Ms. Morris that he          doctrine. Backpage has since filed a “Second Motion for
represented Backpage and Mr. Ferrer, as evidenced by his          Preliminary Injunction to Prevent Enforcement of 15 CSR
subsequent email to Ms. Morris thanking the AG’s office for       60–16.040” (ECF No. 48No. 48). In that motion, Backpage
granting “my clients” an extension. 3 (ECF Nos. 14–11, 45).       contends that the state regulation, entitled “Conducting Sex
                                                                  Trafficking Under False Pretenses” and effective October 30,
On June 15, 2017, AG Hawley filed in the Circuit Court            2017, directly conflicts with the Section 230 of the CDA and
of St. Charles County a “Petition for Order to Enforce            unconstitutionally restricts free speech. (Id.).
Civil Investigative Demand” against Backpage pursuant to
Mo. Rev. Stat. § 407.090. 4 (ECF Nos. 1 at ¶ 43, 21–
                                                                    II. Legal Standard
5). In the petition, AG Hawley stated that he initiated the
                                                                  Federal courts have a “virtually unflagging obligation...to
investigation into possible violations of the MMPA and
issued the CID based upon a report by the United States           exercise the jurisdiction given them.”   Barzilay v.
Senate’s Permanent Subcommittee on Investigations, which          Barzilay, 536 F.3d 844, 849 (8th Cir. 2008) (quoting
revealed Backpage’s role in facilitating and concealing illegal       Colorado River Water Conservation Dist. v. United States,
activity, such as human trafficking and commercial sexual         424 U.S. 800, 817 (1976)). However, the United States
exploitation. (ECF No. 21–5 at ¶ 1No. 21–5 at ¶ 1). AG            Supreme Court has articulated several abstention doctrines
Hawley alleged that Backpage had neither “produced any            as exceptions to the rule, including the Younger doctrine. Id.
requested documentation or information, nor...filed a petition    Under Younger, the district court has discretion to decline
to extend the return date for, or to modify or set aside the      jurisdiction when federal action would needlessly interfere
[CID]” pursuant to Mo. Rev. Stat. § 407.070, and therefore        with an ongoing state proceeding. Geier v. Missouri Ethics
requested an order enforcing the CID. (Id. at ¶¶ 18, 22, 23).     Comm’n, 715 F.3d 674, 678 (8th Cir. 2013).

 *3 On July 11, 2017, Backpage filed in this Court a
“complaint for injunctive and declaratory relief,” asking the        III. Discussion 5
Court to “enjoin and declare unlawful” AG Hawley’s efforts         *4 AG Hawley argues that the Younger doctrine bars
to investigate and prosecute it under the MMPA. (ECF No.          this Court’s consideration of Backpage’s complaint because
1). In the complaint, Backpage argues that Section 230 of the     the state-court action: (1) is ongoing; (2) implicates


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 15 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

important state interests, namely, enforcement of Missouri’s         state proceeding falls within one of the Sprint categories.
consumer-protection laws; and (3) provides Backpage ample
                                                                        Sprint, 134 S. Ct. at 591. If so, a court must consider
opportunity to raise its federal-law arguments in opposition
to enforcement of the CID. (ECF No. 21 at 11–13No. 21                whether the three factors articulated in   Middlesex Cty.
at 11–13). In response, Backpage contends that AG Hawley             Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 432
based his motion to dismiss on “outdated authority” and that         (1982) support abstention.     Id. at 593. In Middlesex, the
“this case presents no basis for abstention under the limited        Supreme Court identified three factors a court must consider
exceptions of Younger and       Sprint Communications v.             before invoking Younger: (1) the existence of an “an ongoing
Jacobs, [134 S.Ct. 584 (2013) (“Sprint”) ].” (ECF No. 34 at          state judicial proceeding,” which (2) “implicate[s] important
26No. 34 at 26).                                                     state interests,” and (3) provides “an adequate opportunity
                                                                     to raise the constitutional claims.”     Middlesex, 457 U.S.
The Younger abstention doctrine provides that, in
“exceptional circumstances,” a federal court must “refus[e]          at 432. See also    Sprint, 134 S. Ct. at 593 (the Middlesex
                                                                     factors are “not dispositive; they [are] instead, additional
to decide a case in deference to the States.”       Sprint, 134      factors appropriately considered by the federal court[.]”).
S.Ct. at 591 (quoting       New Orleans Pub. Serv., Inc. v.
Council of the City of New Orleans, 491 U.S. 350, 368 (1989)         If the case satisfies the requirements of Sprint and Middlesex,
(“NOPSI”)). This doctrine originates from the underlying             a court considers whether any of the exceptions to the
principles of: equity, which provides that “courts of equity         Younger doctrine apply.        Middlesex, 457 U.S. at 435. The
should not act...when the moving party has an adequate               Supreme Court has held that, even where all of the above
remedy at law and will not suffer irreparable injury if denied       factors are satisfied, a court should decline to invoke Younger
equitable relief”; and “ ‘comity,’ that is, a proper respect for     if there is a “showing of bad faith, harassment, or some
state functions.”     Younger, 401 U.S. at 43–44. See also           other extraordinary circumstance that would make abstention
                                                                     inappropriate.” Id.
    Ohio Bureau of Emp’t Servs. v. Hodory, 431 U.S. 471, 479
(1977) (Younger abstention “allow[s] the State an opportunity
to ‘set its own house in order’ when the federal issue is already
before a state tribunal.”).                                                               A. Sprint categories

                                                                      *5 Backpage argues that Younger abstention is improper
While the Younger doctrine originally applied only to state
                                                                     because the state-court action does not fit any of the state
criminal proceedings, the Supreme Court has enlarged the
                                                                     proceeding categories set forth in Sprint. (ECF No. 34 at 28–
doctrine to include certain civil actions. See, e.g.,      Juidice   29No. 34 at 28–29). More specifically, Backpage contends
v. Vail, 430 U.S. 327 (1977); Huffman v. Pursue, Ltd., 420           that the state-court action: (1) is not a criminal proceeding; 6
U.S. 592 (1975). Nevertheless, as the Supreme Court recently         (2) is not a “civil enforcement proceeding” because the State
clarified, Younger does not apply to “all parallel state and         has not brought any civil claims or criminal charges against
                                                                     Backpage; and (3) does not concern an order “uniquely
federal proceedings.”     Sprint, 134 S. Ct. at 593. In Sprint,
                                                                     in furtherance of the state court[’s] ability to perform [its]
the Court reaffirmed its holding in NOPSI that Younger
abstention only limits federal-court intervention in the             judicial functions.” Id. at 28–29 (quoting       Sprint, 134 S.
following three categories of state proceedings: (1) ongoing         Ct. at 591). In his reply brief, AG Hawley asserts that the
state criminal prosecutions; (2) “certain ‘civil enforcement         state-court action falls into both the second and third Sprint
proceedings’ ”; and (3) “pending civil proceedings involving         categories because it: (1) is a civil enforcement proceeding;
certain orders...uniquely in furtherance of the state courts’        and (2) involves a state court’s ability to perform its judicial
                                                                     functions.
ability to perform their judicial functions.”           Id. at 591
(citing    NOPSI, 491 U.S. at 368).

                                                                                   1. Civil Enforcement Proceeding
The Sprint Court employed a three-step approach to Younger
abstention. First, a court determines whether a particular



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 16 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

Younger abstention applies where a state-court, civil                          withholds, or destroys, mutilates,
enforcement proceeding is “akin to a criminal prosecution”                     alters, or by any other means
                                                                               falsifies any information, documentary
in “important respects.”    Sprint, 134 S.Ct. at 592 (quoting
                                                                               material, or physical evidence[,]…
   Huffman, 420 U.S. at 604). The Sprint Court identified                      which is the subject of any such
several indicia of civil enforcement proceedings. Id. First,                   [CID] shall be guilty of a class A
“[s]uch enforcement actions are characteristically initiated to                misdemeanor.
sanction the federal plaintiff, i.e., the party challenging the
state action, for some wrongful act.” Id. (citing Middlesex,
457 U.S. at 433–34). Additionally, “[i]n cases of this genre,     Mo. Rev. Stat. § 407.080.
a state actor is routinely a party to the state proceeding
and often initiates the [state] action” and “[i]nvestigations      *6 CIDs are not self-enforcing. Charter Commc’ns, 461
are commonly involved, often culminating in the filing of a       S.W.3d at 857. This means that the issuing agency cannot
formal complaint or charges.” Id.                                 itself sanction non-compliance. Id. Importantly, however,
                                                                  “[i]f the recipient refuses to comply with the CID, the AG
Assessing the nature of the state-court action requires an        may seek to have the court order compliance pursuant to
understanding of the CIDs issued pursuant to the MMPA.            section 407.090.” Id. See also Mo. Rev. Stat. § 407.090 (if the
As previously stated, the MMPA prohibits false, fraudulent,       recipient fails to comply with the CID, the attorney general
or deceptive merchandising practices and “imposes criminal        “may file, in the trial court of general jurisdiction...a petition
penalties and civil liability on persons 7 who engage in          for an order of such court for the enforcement of such civil
                                                                  investigative demand[.]”).
conduct that it deems unlawful.”     Huch, 290 S.W.3d at 725
(footnote added). See also       Mo. Rev. Stat. §§ 407.020.4,     Here, AG Hawley is a state actor who initiated the state-
407.100, 407.130. “One of the responsibilities of the AG          court action for the purpose of obtaining “an Order enforcing
is investigating and prosecuting violations of Missouri’s         the Investigative Demand, and ordering Backpage to produce
consumer protection statutes[.]” State ex rel Koster v Charter    responses to [the CID.]” (ECF No. 21–5No. 21–5). The
Commc’ns Inc., 461 S.W.3d 851, 853 (Mo.App.W.D. 2015).            state-court action clearly involves an investigation with the
In furtherance of these investigations, the MMPA authorizes       potential to culminate in the filing of a formal complaint or
the Attorney General to issue a CID when it “appears...that       charges. As such, the state-court action satisfies the indicia of
a person has engaged in or is engaging in any method,             the second Sprint category.
act, use, practice or solicitation declared to be unlawful by
this chapter[.]” Mo. Rev. Stat. § 407.040.1. A CID is an          Backpage contends that the state-court action is not “a civil
administrative subpoena, Charter Commc’ns, 461 S.W.3d at          enforcement proceeding” for purposes of Younger abstention
857, that requires the recipient “to appear and testify, or to    because AG Hawley is only investigating, not prosecuting,
produce relevant documentary material or physical evidence        possible MMPA violations. (ECF No. 34 at 28–31No. 34 at
[f]or examination[.]” Mo. Rev. Stat. § 407.040.1.                 28–31). In support of its argument, AG Hawley cites Cedar
                                                                  Rapids Cellular Tel., L.P. v. Miller, 280 F.3d 874 (8th
The recipient of a CID may, “[a]t any time before the return
                                                                  Cir. 2002). 8 In Cedar Rapids Cellular, the attorney general
date specified in a [CID]..., or within twenty days after the
                                                                  brought a civil enforcement action against U.S. Cellular, the
[CID] has been served,” file in circuit court “a petition to
                                                                  parent corporation of Cedar Rapids Cellular and Davenport
extend the return date for, or to modify or set aside the civil
                                                                  Cellular, alleging violations of the Iowa Consumer Credit
investigative demand, stating good cause[.]” Mo. Rev. Stat. §
407.070. The MMPA further provides that:                          Code.     Id. at 876. On the same day, Cedar Rapids Cellular,
                                                                  Davenport Cellular, and a third cellular company, WWC
                                                                  License, filed a complaint in federal district court seeking
            Any person who, with intent to avoid,                 to “enjoin the Attorney General from taking any action...to
            evade, or prevent compliance, in                      enforce” the Iowa Consumer Credit Code against them.           Id.
            whole or in part, with any [CID],
            removes from any place, conceals,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 17 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

at 877. Citing several abstention doctrines, the district court   The third category of state-court proceeding justifying
                                                                  Younger abstention encompasses “civil proceedings
abstained.    Id. at 878.
                                                                  involving certain orders...uniquely in furtherance of the state
The Eighth Circuit affirmed the district court’s decision to      courts’ ability to perform their judicial functions.”   Sprint,
invoke Younger and abstain from the claims of the two federal     134 S.Ct. at 591. Backpage argues that this case does not
plaintiffs in which U.S. Cellular, the state-court defendant,     satisfy the third Sprint category because Backpage does not
had “a controlling interest.” Id. at 882. However, the court      challenge a prior judgment or state-court procedure. (ECF No.
found “that Younger does not provide a basis for abstaining       34 at 29No. 34 at 29). AG Hawley counters that this case falls
from the claims of WWC” because WWC was neither directly          within the third Sprint category because it implicates a state
involved in the state-court proceeding nor closely related to     court’s ability to enforce subpoenas under state law. (ECF No.
U.S. Cellular. Id.                                                42 at 7–9).

In reversing the district court’s decision to abstain from        In establishing the third Sprint category, the Supreme Court
deciding WWC’s claims, the Eighth Circuit rejected the
                                                                  cited two cases: Juidice v. Vail and Pennzoil Co. v. Texaco,
attorney general’s argument that “his attempt to obtain
                                                                  Inc., 481 U.S. 1 (1987). In Juidice, the Supreme Court held
information from WWC triggered Younger abstention.”
                                                                  that Younger abstention was proper where, after a state court
Id. The Eighth Circuit reasoned that, while administrative
                                                                  held the federal plaintiff in contempt of court for failing
proceedings may be judicial for purposes of Younger if
                                                                  to comply with a subpoena, the plaintiff filed a federal
they “declare and enforce liabilities between the parties,”
                                                                  action seeking to enjoin the state court’s use of statutory
the attorney general’s administrative action against WWC
“involve[d] nothing more than an attempt to obtain                contempt procedures.        Juidice, 430 U.S. at 330. The
information about WWC’s business practices.” Id. The              Court held that principles of comity and federalism required
court stated: “Although the Attorney General’s demand for         abstention because “[t]he contempt power lies at the core of
information may ultimately result in a judicial proceeding,       the administration of a State’s judicial system” and “such
there is no indication that a judicial proceeding was imminent    interference with the contempt process...‘unduly interfere(s)
at the time this case was filed.” Id. See also Google,            with the legitimate activities of the Stat(e).’ ”    Id. at 335,
Inc. v. Hood, 822 F.3d 212 (5th Cir. 2016) (district court
properly declined to abstain because there was no “ongoing        336 (quoting Younger, 401 U.S. at 44). The Pennzoil Court
judicial proceeding” where the attorney general had issued an     followed Juidice, holding that Younger abstention was proper
administrative subpoena but had “not moved to enforce [it] in     where the exercise of federal jurisdiction would interfere with
any state court[.]”).                                             a state court’s proceeding concerning the requirement of the
                                                                  posting of bond pending appeal. Pennzoil, 481 U.S. at 12–
 *7 Unlike WWC, the federal plaintiff not involved in the         13 (“States have important interests in administering certain
state-court action in Cedar Rapids Cellular, Backpage is the      aspects of their judicial systems.”).
defendant in the state-court action. Because Backpage is the
defendant in the pending state-court action, Backpage more        While Juidice and Pennzoil “involve[d] challenges to the
closely resembles the two federal plaintiffs to which the         processes by which the State compels compliance with the
Eighth Circuit held that Younger applied. Moreover, whereas       judgments of its courts,” nothing in either case established
no judicial proceeding against WWC was “imminent,” AG             that a prior judgment is a requisite for abstaining pursuant
Hawley served the CID and filed the state-court action to         to the third Sprint category of state-court proceedings. The
enforce it, thereby triggering judicial oversight of the CID.     “salient fact” in those cases was that federal-court interference
Based on the above, the Court finds that the state-court action   with the State’s process is “an offense to the State’s interest”
is “a civil enforcement proceeding” as required for application   and “can readily be interpreted ‘as reflecting negatively upon
of the Younger abstention doctrine.                               the state courts’ ability to enforce constitutional principles.’
                                                                  ”    Juidice, 430 U.S. at 336 (quoting      Huffman, 420 U.S.
                                                                  at 604).
   2. Uniquely in Furtherance of State Courts’ Functions




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
              Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 18 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

Here, Backpage requests this Court enjoin and declare                The parties do not dispute that the state-court action is
unlawful AG Hawley’s efforts to investigate and prosecute            ongoing and judicial in nature. Backpage argues, however,
Backpage under the MMPA. Pursuant to the MMPA,                       that the state-court action “should not constitute a pending
state courts play a significant role in the investigation            state-court action for abstention purposes” because AG
and prosecution of unlawful merchandising practices. As              Hawley filed the petition in advance of the agreed-upon
previously discussed, the MMPA authorizes the attorney               deadline for responding to the CIDs “to obstruct federal
general to issue CIDs to investigate suspected unlawful              jurisdiction.” (ECF No. 34 at 31–32No. 34 at 31–32).
merchandising practices, and “[a] person upon whom a                 Backpage cites no case law for the proposition that either
[CID] is served...shall comply with the terms thereof unless         a race to the courthouse or allegedly disingenuous legal
otherwise provided by an order of a court.” Mo. Rev. Stat. §§        maneuvering defeats Younger abstention. Moreover, the
407.040, 407.080. If the recipient of a CID fails to comply          Eighth Circuit has held: “There is no fixed requirement in
with its demands, the attorney general may file in state court       the law that a state judicial proceeding must have been
a petition “for an order of such court for the enforcement”          initiated before the federal case was filed for abstention to be
of the CID,” and “[a]ny disobedience of any final order              appropriate, and a court should examine what was actually
entered under this section by any court shall be punished as a       taking place in both settings to decide whether to abstain.”
contempt thereof.” Mo. Rev. Stat. § 407.090.                         Aaron v. Target Corp., 357 F.3d 768, 775 (8th Cir. 2004). See
                                                                     also       Doran v. Salem Inn, Inc., 422 U.S. 922, 929 (1975)
 *8 AG Hawley filed the state-court action to enforce the
                                                                     (even though the federal action was filed before the state
CID pursuant to Section 407.090. As a result, Backpage’s
                                                                     action, Younger abstention was appropriate because litigation
request that the Court enjoin AG Hawley’s efforts to
                                                                     of the federal action was “in an embryonic stage and no
investigate and prosecute potential violations of the MMPA
                                                                     contested matter had been decided.”).
necessarily affects functions performed by the state court.
The Court therefore holds that the state-court action is a
                                                                     As AG Hawley correctly asserts in his reply brief, Younger
“civil proceeding[ ] involving certain orders...uniquely in
                                                                     abstention would be at issue even if AG Hawley had filed
furtherance of the state courts’ ability to perform their judicial
                                                                     the state-court action after the extended deadline expired
functions.” See e.g., Lupin Pharm., Inc. v. Richards, No.
RDB–15–1281, 2015 WL 4068818, at *3–4 (D. Md. July                   or Backpage responded to the CID. 9 The key factor in
2, 2015) (federal plaintiff’s action to enjoin enforcement of        determining whether Younger abstention is proper is not the
CIDs, issued by the state’s attorney general investigating           relative timing of the state and federal actions but “[w]hether
potential violations of antitrust and consumer-protection            proceedings of substance have taken place in either court.”
statutes, implicated the state’s interest in enforcing the orders    Aaron, 357 F.3d at 775. See also     Ewell v. Toney, 853 F.3d
and judgments of its courts). Accordingly, the third Sprint          911, 916–17 (7th Cir. 2017). As both this action and the state-
category also requires this Court to abstain pursuant to             court action are in their preliminary stages with no contested
Younger.                                                             matters having been decided by either court, considerations
                                                                     of equity and comity support abstention. The Court therefore
                                                                     finds that the state-court action satisfies the “ongoing state
                                                                     proceeding” factor set forth in Middlesex.
              B. Middlesex “additional factors”

Having determined that the state-court action satisfies at least     As to the second Middlesex factor, the Eighth Circuit has
one of the Sprint categories, the Court must consider the three      recognized that a state “has an important interest in enforcing
                                                                     its consumer protection statutes” and “protecting the public
“additional factors” that the Supreme          Court articulated
                                                                     from deceptive business practices.” Cedar Rapids Cellular,
in Middlesex, 457 U.S. at 432. See also           Sprint, 134 S.
                                                                     280 F.3d at 879–80. Because the state-court action here
Ct. at 593. Before invoking Younger, a federal court must
                                                                     involves the state’s efforts to enforce the state’s consumer-
consider whether: (1) there is an ongoing state proceeding
                                                                     protection laws, it satisfies the “important state interests”
that is judicial in nature, (2) which implicates important state
                                                                     requirement.
interests, and (3) provides an adequate opportunity to raise
federal challenges.     Sprint, 134 S. Ct. at 593.                    *9 The third Middlesex factor considers whether the federal
                                                                     plaintiff had, or will have, “an opportunity to present [its]


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 19 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

                                                                    Backpage argues that, even if the state-court action satisfies
federal claims in the state proceedings.”        Juidice, 430
                                                                    the criteria for Younger abstention, abstention is improper
U.S. at 337. A plaintiff’s “failure to avail [itself] of such
                                                                    because: (1) the CDA preempts the state-court action; and (2)
opportunities does not mean that the state procedures were
                                                                    AG Hawley acted in bad faith. (ECF No. 34 at 32–38No. 34
inadequate.” Id. Additionally, the plaintiff in the federal
                                                                    at 32–38). AG Hawley counters that: (1) the CDA does not
lawsuit “carries the burden of demonstrating that the Missouri
                                                                    immunize Backpage from liability under the MMPA; and (2)
proceedings do not provide ‘an adequate opportunity’ for
                                                                    Backpage failed to demonstrate AG Hawley’s bad faith.
it to raise constitutional claims.” Geier, 715 F.3d at 678–
79. Backpage does not argue that the state-court proceedings
will not provide it an adequate opportunity to raise federal
preemption or constitutional challenges.                                                1. Federal Preemption

In this case, there are (or were) adequate opportunities for        Backpage asserts that Younger abstention is improper
Backpage to present its federal claims in the state-court           because the CDA shields it from “investigation and any
action. As explained above, the MMPA provides a mechanism           possible claims arising from third-party postings on the
for the recipient of a CID to challenge the CID. Mo. Rev. Stat.     website.” (ECF No. 34 at 16No. 34 at 16). According to
§ 407.070 (“At any time before the return date specified in the     Backpage, the CDA “facially” and “conclusively” preempts
[CID], or within twenty days after the [CID] has been served,       AG Hawley’s state-court action because AG Hawley’s
whichever period is shorter, a petition...to modify or set aside    allegations suggest only that Backpage engaged in “content
the [CID], stating good cause, may be filed in the circuit          editing, not content creation.” (Id. at 24) (emphasis in
court[.]”). At such a proceeding, the recipient of the CID may      original). In reply, AG Hawley contends that the CDA
raise federal challenges. See e.g., State ex rel. Ashcroft v.       does not preempt his efforts to enforce the MMPA
Goldberg, 608 S.W.2d 385, 388 (Mo. banc 1980) (considering          against Backpage because: (1) substantial evidence indicates
whether the MMPA violated a CID recipient’s rights under            that Backpage actively participated in “the creation or
the Fourth, Fifth, and Fourteenth Amendments). See also             development of information” displayed on the website; and
Charter Commc’ns, 461 S.W.3d at 858 n.5 (the defendant in           (2) Backpage implemented extensive measures to conceal the
the state court action did not object to the CID pursuant to        illegality of advertisements for commercial sex. (ECF No. 42
section 407.070, but the trial court allowed it to assert federal   at 12–16).
defenses out of time in its answer to the attorney general’s
section 407.090 civil enforcement petition).                         *10 The Supreme Court has held that “the mere assertion of
                                                                    a substantial constitutional challenge to state action will not
Backpage provides no authority holding that Missouri                alone compel the exercise of federal jurisdiction.” NOPSI,
state courts lack authority to consider federal preemption          491 U.S. at 365. However, the Court left open the possibility
and constitutional challenges. “[W]hen a litigant has not           that Younger might not require abstention where a claim
attempted to present his federal claims in related state-
                                                                    of federal preemption is “facially conclusive.” 10       Id. at
court proceedings, a federal court should assume that state
procedures will afford an adequate remedy, in the absence of        367. See also    Cedar Rapids Cellular, 280 F.3d at 880.
                                                                    A federal preemption claim is not facially conclusive if its
unambiguous authority to the contrary.” Pennzoil Co., 481
U.S. at 15. Because Backpage could have raised its federal          determination “requires further factual inquiry[.]” 11 Id.
preemption and constitutional arguments in state court, the
third Middlesex factor has been satisfied. Based on the above,      Section 230 of the CDA immunizes providers of “interactive
the Court finds that abstention is proper under either the          computer services” 12 against liability arising from content
second or third state-court proceeding categories discussed in
                                                                    created by third parties.     47 U.S.C. § 230(c). “This grant
Sprint, as well as the three factors set forth in Middlesex.
                                                                    of immunity applies only if the interactive computer service
                                                                    provider is not also an ‘information content provider,’ which
                                                                    is defined as someone who is ‘responsible, in whole or
                  C. Exceptions to Younger                          in part, for the creation or development of’ the offending
                                                                    content.”    Fair Hous. Council of San Fernando Valley v.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 20 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

Roommates.com, LLC, 521 F.3d 1157, 1162 (9th Cir. 2008)           discriminatory preferences). Additionally, AG Hawley states
                                                                  that Backpage “implemented a sophisticated system by which
(quoting      47 U.S.C. § 230(f)(3)). In effect,      Section
                                                                  it identified posts likely involving illegal commercial sex,
230 “shields website operators from being ‘treated as the
                                                                  revised the content of those identified posts to limit law-
publisher or speaker’ of material posted by users of the site,
                                                                  enforcement attention, and then posted them to Backpage’s
which means that ‘lawsuits seeking to hold a service provider
                                                                  website.” (ECF No. 21 at 18No. 21 at 18). See, e.g.,
liable for its exercise of a publisher’s traditional editorial
functions—such as deciding whether to publish, withdraw,             Chicago Lawyers’ Comm. for Civil Rights Under Law,
                                                                  Inc. v. Craigslist, Inc., 519 F.3d 666, 670 (7th Cir. 2008)
postpone or alter content—are barred.’ ”   Jane Doe No. 1
v. Backpage, LLC, 817 F.3d 12, 18 (1st Cir. 2016) (internal       ( Section 230 permits liability for internet service providers
citations and quotation omitted).                                 that “induce” advertisers to post illegal advertisements or
                                                                  intentionally design their systems to facilitate illegal acts).
 *11 Backpage cites Doe No. 1 for the proposition that,
as an interactive computer service provider, its “choices         Determining whether the CDA preempts AG Hawley’s
about what content can appear on the website and in what          state-law MMPA claims would require the Court to: (1)
form, are editorial choices that fall within the purview of       consider disputed facts relating to Backpage’s role in revising
traditional publisher functions,” and are therefore shielded      and posting advertisements and (2) analyze whether those
by the CDA. Id. at 21. In Doe No. 1, the plaintiffs, minor        activities constitute “creation or development” under the
victims of sex trafficking, alleged that Backpage “tailored       CDA. Because this issue requires further factual inquiry
its posting requirements to make sex trafficking easier” and      and detailed legal analysis, Backpage’s preemption argument
implemented “rules and processes governing the content            is not “facially conclusive,” and does not defeat Younger
of advertisements...designed to encourage sex trafficking.”       abstention.
Id. at 16. The First Circuit held that the CDA immunized
Backpage from liability under the state’s anti-sex-trafficking
law because: “[C]laims that a website facilitates illegal
                                                                                           2. Bad Faith
conduct through its posting rules necessarily treat the website
as a publisher or speaker of content provided by third parties    Backpage maintains that abstention is improper because AG
and, thus, are precluded by     section 230(c)(1).” Id. at 22.    Hawley acted in bad faith. (ECF No. 34 at 33–38No. 34
                                                                  at 33–38). Specifically, Backpage alleges that AG Hawley:
See also      M.A. v. Village Voice Media Holdings, LLC,          (1) granted it an extension of time to respond to the CID
809 F.Supp.2d 1041, 1048 (E.D.Mo. 2011) (Backpage was             and then filed the state-court action before that time expired;
immune from liability for crimes against minor because            and (2) issued the CID despite his knowledge that the CDA
“there is no allegation that Backpage was responsible for the     shielded Backpage from liability for violations of state law.
development of any portion of the content of [the] posted ads     Id. AG Hawley counters that the bad-faith exception to
or specifically encouraged the development of the offensive       Younger does not apply in this case “because the State has
nature of that content.”) (emphasis original).                    an appropriate basis for believing that the CDA does not
                                                                  bar all potential claims against Backpage.” (ECF No. 21 at
Doe No. 1 is distinguishable because the plaintiffs’ claims       13No. 21 at 13). In addition, AG Hawley denies Backpage’s
focused on Backpage’s posting standards. In the state-court       claim that his office granted Backpage an extension of time to
action here, AG Hawley alleges that Backpage’s activities         respond to or comply with the CID and asserts that Backpage
exceeded that of a mere publisher of third-party content. (ECF    “mischaracterizes” previous statements made by AG Hawley
No. 21 at 17No. 21 at 17). For example, AG Hawley claims          and his predecessor, Attorney General Chris Koster. (ECF No.
that Backpage “solicited the posting of illegal advertisements    42 at 9–11).
on its website” and “its own employees actively participated
in the creation of those advertisements.” (ECF No. 21              *12 “While the Supreme Court has not ruled out use of the
at 17No. 21 at 17). See, e.g.,     Roommates.com, 521             bad faith exception in civil cases, it has never directly applied
F.3d at 1166–67 (CDA did not apply where interactive              the exception in such a case and we have only recognized it
computer service provider was responsible, at least in            in the criminal context.” Tony Alamo Christian Ministries
part, for development of subscribers’ profiles displaying         v. Selig, 664 F.3d 1245, 1254 (8th Cir. 2012) (quoting


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 21 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

Aaron, 357 F.3d at 778). Under this exception, federal courts     the statements in that letter do not constitute an admission that
should not abstain under Younger if “bad faith, harassment,       the CDA bars any state action, especially when considered in
or some extraordinary circumstance...would make abstention        light of AG Hawley’s separate letter to Congress of the same
inappropriate.” Aaron, 357 F.3d at 778 (quotation omitted).       date. 13 (ECF Nos. 35–1, 42–1). In that letter, AG Hawley
“[I]ntervention by federal courts in ongoing state proceedings    wrote:
requires that the ‘circumstances must be “extraordinary” in
the sense of creating an extraordinary pressing need for
immediate federal equitable relief, not merely in the sense
                                                                               Today, I have joined 49 other
of presenting a highly unusual factual situation.’ ” Id. at 779
                                                                               Attorneys General in sending you
(quoting    Moore v. Sims, 442 U.S. 415, 433 (1979)).                          a letter urging Congress to amend
                                                                               the [CDA] to clarify that the CDA
Even assuming the bad faith exception is available in                          does not preempt valid state and
the civil context, AG Hawley’s alleged agreement to                            territorial criminal laws directed at
extend Backpage’s deadline for responding to the CID and                       suppressing the scourge of human
subsequent filing of the state-court action prior to that                      trafficking on the Internet....I write
deadline does not constitute bad faith or harassment for                       separately to emphasize that nothing
purposes of the bad-faith exception to Younger abstention.                     in our letter to you or in the CDA
See Aaron, 357 F.3d at 779 n.7 (evidence that the                              itself purports to prevent authorities
defendant failed to respond to the plaintiff’s counterproposal,                from investigating and pursuing those
misrepresented the status of negotiations, and failed to                       who engage in human trafficking on
provide plaintiffs notice of a public hearing did not                          the Internet by providing content for
demonstrate bad faith). Nor do AG Hawley’s public                              internet communications related to
statements regarding his intention to “shut down” Backpage                     human trafficking.
render Younger abstention improper. See, e.g.,   Postscript
Enters., Inc. v. Peach, 878 F.2d 1114, 1116 (8th Cir. 1989)
(owner of adult bookstore did not establish bad faith even        (ECF No. 42–1) (emphasis in original). Based on the record,
though the prosecuting attorney publicly declared he would        the Court finds there was insufficient evidence of bad faith to
“run [the plaintiff] out of business.”).                          support application of an exception to Younger abstention.


To the extent that Backpage claims that AG Hawley
                                                                  IV. Conclusion
necessarily acted in bad faith because he knew the CDA
                                                                   *13 For the reasons stated herein, the Court holds that
preempted the state-court action, the Court has found that
                                                                  abstention is proper in this case. Because the Court abstains
Backpage’s preemption argument is not “facially conclusive.”
                                                                  on Younger grounds, it declines to address AG Hawley’s
Moreover, AG Hawley asserts that the State “has a strong
                                                                  argument that Backpage failed to state a claim upon which
evidentiary basis for concluding that the CDA does not
                                                                  relief can be granted.
apply to Backpage’s conduct.” (ECF No. 21 at 15No. 21 at
15). According to AG Hawley, the CDA does not protect
                                                                  Accordingly, after careful consideration,
Backpage from liability under the MMPA because Backpage
does not simply publish unlawful content but creates and
                                                                  IT IS HEREBY ORDERED that AG Hawley’s motion to
develops it. (Id).
                                                                  dismiss (ECF No. 21No. 21) is GRANTED.

In support of its position that AG Hawley acted in bad
                                                                  IT IS FURTHER ORDERED that Backpage’s motion for
faith, Backpage alleges that “[AG Hawley] and his office
                                                                  preliminary injunction (ECF No. 11No. 11) and second
have admitted        Section 230 bars state prosecution of        motion for preliminary injunction (ECF No. 48No. 48) are
Backpage.” (ECF No. 34 at 35No. 34 at 35) (emphasis               DENIED as moot.
in original). Backpage points to a letter to Congress from
multiple states’ attorneys general that AG Hawley signed on
August 16, 2017. Contrary to Backpage’s argument, however,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
           Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 22 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

IT IS FINALLY ORDERED that Backpage’s motion to file          All Citations
an amended complaint (ECF No. 51No. 51) is DENIED as
moot.                                                         Not Reported in Fed. Supp., 2017 WL 5726868




                                                     Footnotes


1     Plaintiff Backpage.com, LLC and AG Hawley consented to the jurisdiction of the undersigned pursuant to
         28 U.S.C. § 636(c).
2
      Causes of action for damages may be stayed but not dismissed on abstention grounds.               Quackenbush v.
      Allstate Ins. Co., 517 U.S. 706, 721 (1996). In contrast, abstention under         Younger v. Harris, 401 U.S. 37
      (1971) applies in a case where only injunctive or equitable relief is sought, the proper disposition is dismissal of
      the federal action.    Yamaha Motor Corp., U.S.A. v. Stroud, 179 F.3d 598, 603–04 (8th Cir. 1999). Because
      Backpage seeks only equitable relief and no monetary damages, dismissal is proper.
3     Mr. Grant responded to the CID on behalf of Mr. Ferrer and Backpage on July 7, 2017. (ECF Nos. 21–1 at
      ¶ 29; 21–7). Their response to the CID consisted entirely of objections and they produced no documents.
      (ECF No. 21–7No. 21–7).
4     The court takes judicial notice of the pending state-court docket of State of Missouri, ex rel. Attorney General
      Hawley v. Backpage.com, LLC, No. 1711–CC00589 (Circuit Court of St. Charles County, filed June 15, 2017)
      available at https://www.courts.mo.gov/casenet. See e.g., Matter of Phillips, 593 F.2d 356, 358 (8th Cir. 1979)
      (a federal court may properly take judicial notice of state-court proceedings).
5     The parties dispute whether the Court should consider the issue of Younger abstention pursuant to the
      pleading and burden requirements of either Rule 12(b)(1) or Rule 12(b)(6). AG Hawley argues that Younger
      abstention implicates Rule 12(b)(1), providing for dismissal due to a court’s lack of subject matter jurisdiction,
      because, according to the Supreme Court, “Younger abstention is ‘treated as jurisdictional.’ ” (ECF No. 42
      at 2) (quoting    Steel Co. v. Citizens for a Better Env’t., 523 U.S. 83, 100 n. 3 (1998)). Backpage argues
      Rule 12(b)(1) is not the proper vehicle for considering Younger abstention because Rule 12(b)(1) motions
      challenge the existence of subject matter jurisdiction, and the issue here is not whether the Court has
      jurisdiction but whether the Court should exercise that jurisdiction. (ECF No. 34 at 6–7No. 34 at 6–7). See
         Ohio Civil Rights Comm’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 626 (1986) (Younger abstention
      “does not arise from lack of jurisdiction in the District Court, but from strong policies counseling against the
      exercise of such jurisdiction where particular kinds of state proceedings have already been commenced.”).
      According to Backpage, AG Hawley’s motion to dismiss should be treated as a Rule 12(b)(6) motion and,
      consequently, the Court should not consider evidence outside the pleadings. (ECF No. 34 at 6–7No. 34 at
      6–7). However, “Rule 12(b)(6) does not seem apt because the request for abstention is more in the nature of
      a defense and depends on assertions not ordinarily included in a complaint.”         Christian Action Network v.
      Maine, 679 F.Supp.2d 140, 143 n.2 (D.Me. 2010). The Court relies upon neither rule and finds that,“[b]ecause
      [Younger] abstention is ‘a prudential rather than a jurisdictional ground for dismissal,’ the pleading and burden
      requirements of Rule 12(b)(6) are not applicable, nor is the court ‘limited to the facts that the plaintiff pleaded
      to determine whether comity and federalism counsel against [the] exercise of jurisdiction.” Gall v. Steele, No.
      2:13–CV–111 CDP, 2015 WL 75234, at *1 n.2 (E.D.Mo. Jan. 6, 2015) (quoting      Christian Action Network,
      679 F.Supp.2d at 143 n.2). See also Chicago Ins. Co. v. Diocese of Kansas City–St. Joseph, No. 4:13–CV–
      678 DGK, 2014 WL 556358, at *1 (W.D.Mo. Feb. 13, 2014).



             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      10
           Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 23 of 38
Backpage.com, LLC v. Hawley, Not Reported in Fed. Supp. (2017)
2017 WL 5726868

6     Neither party characterizes the state-court action as a criminal proceeding. Therefore, the Court need not
      address that Sprint category.
7     The MMPA defines the term “person” to include: “any natural person or his legal representative, partnership,
      firm, for-profit or not-for-profit corporation, whether domestic or foreign, company, foundation, trust, business
      entity or association, and any agent, employee, salesman, partner, officer, director, member, stockholder,
      associate, trustee or cestui que trust thereof[.]” Mo. Rev. Stat. § 407.010(5).
8
      Plaintiff also cites the Ninth Circuit’s decision in ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund,
      754 F.3d 754 (9th Cir. 2014). ReadyLink is inapposite. In that case, ReadyLink initiated “parallel judicial
      proceedings” in state and federal court against the State Compensation Insurance Fund, “an ‘insurer’ on the
      same basis as any private carrier offering workers’ compensation.”      Id. at 756. The Ninth Circuit held that
      the district court erred in abstaining under Younger because a state-court proceeding in which “a state judicial
      officer resolves a dispute between two private parties” is not akin to a criminal prosecution. Id. at 760.
9     AG Hawley asserts that, even if the State had waited until the July 7, 2017 deadline when Backpage
      responded to the CID, he would have filed the state-court action because Backpage’s response was “plainly
      deficient and included no responsive documents or information.” (ECF No. 21 at 23No. 21 at 23).
10    The Eighth Circuit has recognized a possible exception to Younger abstention for preemption claims that
      are “facially conclusive,” but declined to rule on it.    Cedar Rapids Cellular, 280 F.3d at 880. Other federal
      courts of appeal have held that such an exception exists. See Sirva Relocation, LLC v. Richie, 794 F.3d 185,
      198 (1st Cir. 2015); Hughes v. Attorney General of Florida, 377 F.3d 1258, 1265 (11th Cir. 2004).
11    The Eighth Circuit has not addressed what makes a claim facially conclusive. See Minnesota Living
      Assistance, Inc. v. Peterson, No. 17–1011 (DSD/DTS), 2017 WL 2804905, at *2 (D. Minn. June 28, 2017).
      “Other circuits, however, have identified the following scenarios where preemption claims are not facially
      conclusive: (1) when a further factual inquiry is required; (2) when the claim involves a question of first
      impression; and (3) when the court must conduct a ‘detailed analysis’ of the state statute in question[.]” Id.
      (internal citation omitted). See also Sirva, 794 F.3d at 198–99 (“[W]hen a federal statute indisputably preempts
      a state-law claim, preemption is facially conclusive...But when there is reasonable doubt, the preemption claim
      is not facially conclusive and cannot block abstention.”); Hughes, 377 F.3d at 1265 (“[O]nly the clearest of
      federal preemption claims would require a federal court to hear a preemption claim when there are underlying
      state-court proceedings and when that claim can be raised in the state forum.”). “When courts have found
      that preemption was facially conclusive, they merely applied established precedent that easily resolved the
      preemption issue.” Minnesota Living, 2017 WL 2804905, at *2 (citing         Chaulk Servs., Inc. v. Mass. Comm’n
      Against Discrimination, 70 F.3d 1361, 1370 (1st Cir. 1995); Gartrell Constr. Inc. v. Aubry, 940 F.2d 437,
      441–442 (9th Cir. 1991)).
12    The CDA defines the term “interactive computer service” as “any information service, system, or access
      software provider that provides or enables computer access by multiple users to a computer server[.]”    47
      U.S.C. § 230(f)(2). The parties agree that Backpage is an interactive computer service” provider.
13    Backpage also argues that a July 2013 multi-state letter signed by former Attorney General Koster evidences
      AG Hawley’s knowledge that the CDA precludes his “tak[ing] action of the sort in question here.” (ECF Nos.
      34 at 35; 14–5). However, Backpage cites no authority to support its position that AG Hawley is “bound by
      his predecessor’s admissions.” (ECF No. 34 at 35No. 34 at 35).


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        11
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 24 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

                                                                 company known as Delaware Title Loans [DTL] for an auto
                                                                 title loan. The complaint describes an auto title loan as a
      KeyCite Yellow Flag - Negative Treatment                   “small personal loan issued at an enormous triple digit rate
Distinguished by Auto Equity Loans of Delaware, LLC v. Baird,
                                                                 of interest, secured by a borrower's car. The loans are used to
Del.Com.Pl., May 2, 2018
                                                                 exploit people with poor credit and a crushing need for cash.”
                    2015 WL 115501
               United States District Court,
                                                                 Beginning in June 2011, DTL entered into a series of five loan
                   E.D. Pennsylvania.
                                                                 agreements with the plaintiffs wherein it lent the plaintiffs
     Constantine J. GREGORIA, et. al., Plaintiffs,               a total of $4,039 at 150% A.P.R. The plaintiffs were able
                             v.                                  to repay $2,013 but most of that money was applied to
                                                                 interest. By December 2012, the monthly payment for these
               TOTAL ASSET RECOVERY,
                                                                 loans had reached $630. Because the plaintiffs were late on
                INC., et. al., Defendants.
                                                                 their payments for February and March 2012, DTL sought to
                  Civil Action No. 12–4315.                      repossess their vehicle.
                               |
                     Signed Jan. 7, 2015.                        The complaint alleges that Defendant Total Asset Recovery
                               |                                 [TAR], under the authority of Defendant Matthew Howard,
                      Filed Jan. 8, 2015.                        agreed to work for DTL to repossess the plaintiffs' vehicle.
                                                                 TAR is a Delaware corporation. The complaint further alleges
Attorneys and Law Firms                                          that “Total Asset Recovery is in the automobile repossession
                                                                 business and qualified as a debt collector under the Fair
Robert F. Salvin, Bala Cynwyd, PA, for Plaintiffs.               Debt Collection Practices Act.” Its principal business is
                                                                 the collection of debts through the enforcement of security
Elizabeth F. Walker, Campbell Lipski & Dochney,
                                                                 interests and uses various instrumentalities of interstate
Philadelphia, PA, for Defendants.
                                                                 commerce in the course of its business including motor
                                                                 vehicles (tow trucks), the internet, telephones, and the mail.

                    MEMORANDUM
                                                                 On April 25, 2012, TAR “crossed the border into
STENGEL, District Judge.                                         Pennsylvania” and repossessed the plaintiffs' vehicle in
                                                                 the vicinity of their home. The complaint insists that
 *1 Constantine J. Gregoria and Christie J. Hudson bring this    the repossession was performed pursuant to the express
action against Total Asset Recovery, Inc., and its owner and     authorization and direction of Mr. Howard who had decided
CEO Matthew Howard alleging violations of the Fair Debt          that his business would perform repossessions within
Collection Practices Act, 1 15 U.S.C. § 1692, et seq., and the   Pennsylvania to enforce usurious auto title loans from
                                                                 Delaware. The plaintiffs believe that the defendants agreed to
Racketeer Influenced and Corrupt Organizations Act, 2       18   this repossession either knowing that the auto title loan was
U.S.C. § 1962(c). These claims arise from the repossession       illegal or without performing any due diligence to determine
of the plaintiffs' car as collection for an allegedly usurious   the validity or legality of the loan or their right to enter
loan. The defendants filed a motion to dismiss pursuant to       Pennsylvania and repossess a car to enforce a 150% annual
Rules 12(b)(6), 12(b)(7), and 19 of the Federal Rules of Civil   interest rate.
Procedure, and the plaintiffs responded. For the following
reasons, I will grant the motion in part.                         *2 The plaintiffs had various personal effects and
                                                                 possessions in their vehicle which have never been returned
                                                                 to them. Although the car was valued at over $10,000,
I. BACKGROUND
                                                                 the plaintiffs have not received any money back from
The plaintiffs were the owners of a 2006 Nissan Altima with
                                                                 the repossession. Accordingly, in bringing this action, the
a clear title, valued at over $10,000. The vehicle was titled,
                                                                 plaintiffs seek in Count I an award of actual and statutory
registered, and licensed in Pennsylvania, and was kept at the
                                                                 damages including damages for the deprivation of their
plaintiffs' personal residence in Marcus Hook. The plaintiffs
                                                                 vehicle, expenses for alternative transportation, emotional
were in need of a personal loan and went to a Delaware


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
              Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 25 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

distress, attorney's fees, and costs. In Count II, they seek an
award of damages against Defendant Howard equivalent to              III. DISCUSSION
three times their actual damages including their economic and
                                                                       A. Count I–Fair Debt Collection Practices Act
noneconomic injuries.
                                                                     Plaintiffs seek relief from TAR through Section 808 of the
                                                                     Fair Debt Collection Practices Act [FDCPA].         15 U.S.C.
II. STANDARD                                                         § 1692f(6)(A). Pursuant to the statute, a “debt collector may
A complaint must set forth “a short and plain statement              not ... tak[e] or threaten[ ] to take any nonjudicial action
of the claim showing that the pleader is entitled to relief.”        to effect dispossession or disablement of property if there
Fed.R.Civ.P. 8(a)(2). This statement must “give the defendant        is no present right to possession of the property claimed as
fair notice of what the ... claim is and the grounds upon which      collateral through an enforceable security instrument.” Id. For
it rests.”   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127       the purposes of this section of the FDCPA only, the term debt
                                                                     collector includes “... any business the principal purpose of
S.Ct. 1955, 167 L.Ed.2d 929 (2007) (quoting         Conley v.        which is the enforcement of security interests.” § 1692a(6). A
Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). A        repossession agency, such as TAR, is an enforcer of security
complaint need not contain detailed factual allegations, but a
plaintiff must provide “more than labels and conclusions” or         interests. See   Jordan v. Kent Recovery Servs., Inc., 731
“a formulaic recitation of the elements of a cause of action”        F.Supp. 652, 657 (D.Del.1990). There appears to be no real
to show entitlement to relief as prescribed by Rule 8(a)(2).         dispute that TAR falls within the ambit of the statute. Mot. to
                                                                     Dismiss 8.
    Id. at 1965;    Evancho v. Fisher, 423 F.3d 347, 350 (3d
Cir.2005). A defendant may attack a complaint by a motion             *3 The issue for this motion to dismiss is whether DTL had a
under Rule 12(b)(6) for failure to state a claim upon which          present right to possession of the vehicle. This point is critical
relief can be granted.                                               because the FDCPA imposes no liability on a repossessor
                                                                     “who enforce[s] security interests when a ‘present right’ to the
In deciding a motion to dismiss under Rule 12(b)(6), I may
consider “the allegations contained in the complaint, exhibits       collateral exists....”   Jordan, 731 F.Supp. at 657. Plaintiffs
attached to the complaint and matters of public record.”             allege that the loan agreement is not legally enforceable
                                                                     because the 150% APR violates Pennsylvania Law. Noting
   Pension Ben.Guar. Corp. v. White Consol. Indus., Inc.,            that the contract provides that it shall be governed by
998 F.2d 1192, 1196 (3d Cir.1993). I must accept as true             Delaware Law, Defendants contend that, even if Pennsylvania
all of the factual allegations in the complaint,     Erickson        law applies, the note is not void, and DTL had a present right
v. Pardus, 551 U.S. 89, 127 S.Ct. 2197, 167 L.Ed.2d 1081             of possession in the vehicle when plaintiffs were late on their
(2007), and all reasonable inferences permitted by the factual       payments for February and March 2012.

allegations,   Watson v. Abington Twp., 478 F.3d 144, 150
                                                                     To resolve this dispute, I must first decide whether
(3d Cir.2007), viewing them in the light most favorable
                                                                     Pennsylvania or Delaware law governs the agreement.
to the plaintiff. Kanter v. Barella, 489 F.3d 170, 177
                                                                        Kaneff v. Delaware Title Loans, Inc., 587 F.3d 616,
(3d Cir.2007). However, I am not “compelled to accept
                                                                     621 (3d Cir.2009) (“[Plaintiff] argues that the contract is
unsupported conclusions and unwarranted inferences or a
                                                                     unconscionable under Pennsylvania law, a challenge that
legal conclusion couched as a factual allegation.”        Baraka     requires us to conduct a choice of law analysis inasmuch
v. McGreevey, 481 F.3d 187, 195 (3d Cir.2007) (internal              as Delaware law is specified in the contract.”). In a federal
quotation marks and citations omitted). If the facts alleged         question case, I look to the choice of law principles of the
are sufficient to “raise a right to relief above the speculative
                                                                     forum state to determine which state's law applies.   Gay
level” such that the plaintiffs' claim is “plausible on its face,”
                                                                     v. CreditInform, 511 F.3d 369, 389 (3d Cir.2007) (applying
a complaint will survive a motion to dismiss.       Bell Atlantic
                                                                     the rule of    Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.
Corp., 127 S.Ct. at 1965, 1974;    Victaulic Co. v. Tieman,          487, 61 S.Ct. 1020, 85 L.Ed. 1477 (1941) to federal question
499 F.3d 227, 234–35 (3d Cir.2007).                                  cases). Accordingly, I will apply Pennsylvania's choice of law
                                                                     principles. In doing so, my analysis is controlled by the Third



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 26 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

Circuit's decision in Kaneff which interpreted an identical
title loan agreement between a     Pennsylvania borrower and         Kaneff, 587 F.3d at 621—22;        Gay, 511 F.3d at 389.
                                                                 The Kaneff Court noted that Delaware bore a substantial
DTL. 3 587 F.3d at 621–624.
                                                                 relationship to the transaction since the contract was signed
                                                                 in Delaware. Nonetheless, the Third Circuit overruled the
Under Pennsylvania choice of law principles, I must first
                                                                 choice of law provision in the DTL contract finding
determine if a true conflict exist. A 150% annual interest
                                                                 Pennsylvania's “antipathy to high interest rates ... represents
rate applies to the loan agreement between Mr. Gregoria and
                                                                 such a fundamental policy that we must apply Pennsylvania
DTL. Such an exorbitant rate of interest is perfectly legal
and enforceable in Delaware which has no usury laws. Id.         law.”     Id. at 624. 5 Here, the same DTL contract is at
at 622. On the other hand, Pennsylvania's Loan Interest and      issue, and the same policy against usurious interest rates is
Protection Law [LIPL] provides that the maximum lawful           implicated. 6 Therefore, I will apply Pennsylvania law to
rate of interest which an unlicensed lender may charge is
                                                                 interpret the loan agreement. 7
6%. 41 Pa.C.S. § 201. A Pennsylvania lender licensed under
the Consumer Discount Company Act [CDCA] may charge
                                                                 The LIPL provides Pennsylvania borrowers with remedies
an annual interest rate not to exceed 24%. 7 Pa.C.S. §§
                                                                 against predatory lenders. As previously discussed, the
6213.E and 6217.1.A; Cash Am. Net of Nevada, LLC v.
                                                                 LIPL and CDCA cap permissible interest rates at 6% and
Com., Dep't of Banking, 607 Pa. 432, 8 A.3d 282, 285
                                                                 24% respectively. 41 Pa.C.S. § 201; 7 Pa.C.S. §§ 6213.E,
(Pa.2010). Accordingly, the plaintiffs would not be obligated
                                                                 6217.1.A. A borrower who is subject to a usurious interest
to pay the interest in excess of the applicable LIPL or CDCA
                                                                 rate may, upon notice to the lender, deduct the illegal portion
rate in Pennsylvania. 41 Pa.C.S. § 501. 4 “There can be no       of the interest from the borrower's scheduled payment. 41
question that there is a true conflict between Delaware and      Pa.C.S. § 501. However, the borrower must continue to make
Pennsylvania in their approach to and treatment of usurious      payments. Id. In the alternative, the borrower may sue the
interest.”   Kaneff, 587 F.3d at 622.                            lender to recover the excess interest. Id § 502. Despite these
                                                                 protections, the LIPL does not invalidate, in its entirety, a loan
Pennsylvania choice of contract law principles “generally        agreement with a usurious interest rate. Pennsylvania Dept.
honor the intent of the contracting parties and enforce choice   of Banking v. NCAS of Delaware, LLC, 995 A.2d 422, 440
                                                                 (Pa.Cmwlth.Ct.2010). A rate of interest in violation of the
of law provisions in contracts executed by them.”        Gay,    LIPL “renders the note [loan] not void, but only voidable as
511 F.3d at 389 (citing      Kruzits v. Okuma Machine Tool,      to the interest specified beyond the lawful rate.” Id. (citing
Inc., 40 F.3d 52, 55 (3d Cir.1994)). Contractual choice of law   Mulcahy v. Loftus, 439 439 Pa. 111, 267 A.2d 872, 873
provisions will be enforced unless:                              (Pa.1970)). Thus, a loan agreement containing an excessive
                                                                 interest rate is still enforceable to the extent of the lawful rate.


              *4 (a) the chosen state has no                     Mr. Gregoria's loan agreement with DTL remained in force
             substantial relationship to the parties             under Pennsylvania law. The LIPL permitted Mr. Gregoria
             or the transaction and there is no other            to withhold the illegal interest or to pay the interest and sue
             reasonable basis for the parties' choice,           for its recovery. The LIPL did not authorize Mr. Gregoria to
             or (b) application of the law of the                stop making payments or to make payments late. Plaintiffs
             chosen state would be contrary to a                 admit they were late in making payments in February and
             fundamental policy of a state which                 March 2012. Compl ¶ 20. It is undisputed that failing to
             has a materially greater interest than              make the scheduled payments when due is an event of default
             the chosen state in the determination of            under the agreement. Pls.' Resp. ¶ 3; Compl. Ex. P–4 ¶ 8(a).
             the particular issue and which ... would            Upon plaintiffs' default, DTL was contractually authorized to
             be the state of the applicable law in the           “foreclose upon its lien and liquidate any [c]ollateral securing
             absence of an effective choice of law               [the][a]greement according to law including by using self-
             by the parties.                                     help repossession.” Compl. Ex. P–4 ¶ 9(b). Plaintiffs' 2006
                                                                 Nissan Altima was the collateral securing the loan agreement.
                                                                 Pls.' Resp. ¶ 2; Compl. Ex. P–4 ¶ 2. Thus, DTL acquired a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
              Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 27 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

present interest to repossess plaintiff's Nissan Altima when         (1985), I find that these allegations are more than sufficient
plaintiffs failed to make timely payment in February and             to plausibly plead a civil RICO claim.
March 2012. TAR repossessed plaintiff's vehicle as DTL's
                                                                     Mr. Howard argues that he cannot be considered a debt
agent and cannot be held liable under the FDCPA. Jordan,
                                                                     collector under RICO. I am unpersuaded. First, he contends
731 F.Supp. at 657. (finding that the FDCPA imposes no
                                                                     that he did not collect a debt. Rather, he only collected
liability on a repossessor “who enforce[s] security interests
                                                                     collateral. This is a distinction without a difference. DTL
when a ‘present right’ to the collateral exists ...”). I will
                                                                     repossessed the car to “liquidate the collateral” to satisfy the
dismiss plaintiffs' FDCPA claim.
                                                                     unpaid balance of plaintiff's loan. Compl. Ex. P–4 ¶ 9(b).
                                                                     Whether the defendant collected the car or cash, the purpose
   B. Count II—Racketeer Influenced and Corrupt                      of the collection was to satisfy the debt. 11 Second, Mr.
   Organizations Act                                                 Howard notes that neither he nor TAR is in the business
 *5 Plaintiffs allege that Mr. Howard violated the Racketeer         of lending money. The complaint contains no allegation to
Influenced and Corrupt Organizations Act [RICO] by using             that effect, but plaintiffs have alleged that DTL is in the
TAR to collect an unlawful debt. The statute prohibits “...          business of lending money. While an unlawful debt must
any person employed by or associated with any enterprise             be “incurred in connection with ... the business of lending
engaged in, or the activities of which affect, interstate or
                                                                     money,”     18 U.S.C. § 1961(6), the statute does not require
foreign commerce, to conduct or participate, directly or
indirectly, in the conduct of such enterprise's affairs through      the collector to also be the lender. See 18 U.S.C. § 1962(c).
                                                                     Finally, Mr. Howard asserts “courts have consistently found
... collection of unlawful debt.” 18 U.S.C. § 1962(c). There
                                                                     that repossession agencies are not considered ‘debt collectors'
is no dispute that plaintiffs have pleaded 1.) the existence
of an enterprise; 2.) the defendant's employment with the            under the FDCPA (except for purposes of [         15 U.S.C.] §
enterprise; 3.) and that the defendant participated in the           1692f(6)(A)).” However, § 1692f(6)(A) is the very section
conduct or affairs of the enterprise. However, Mr. Howard            of the FDCPA implicated by the facts of this case. As I have
denies he caused TAR to collect an unlawful debt.                    already discussed, TAR is a debt collector for the purposes

An unlawful debt includes any “debt (A) ... which is                 of     § 1692f(6)(A). Therefore to the extent the FDCPA may
unenforceable under State or Federal law in whole or in part         be used to interpret RICO, the FDCPA would support RICO
as to principal or interest because of the laws relating to usury,   liability for a repossession company. I will deny defendant's
and (B) which was incurred in connection with ... the business       motion to dismiss plaintiffs' RICO claim.
of lending money or a thing of value at a rate usurious
under State or Federal law, where the usurious rate is at least
                                                                        C. Compulsory Joinder under Federal Rule of Civil
twice the enforceable rate.” Id. § 1961(6). Here, plaintiffs
                                                                        Procedure 19
allege that part of the interest charged—at least 126%—was
                                                                      *6 Federal Rule of Civil Procedure 19(a) specifies the
unenforceable under Pennsylvania's usury statutes. 8 Even            circumstances in which a party is necessary for the proper
assuming DTL is licensed under the CDCA, a triple digit
                                                                     resolution of an action . 12 Rule 19(b) provides for the
                                                                9
interest rate is at least four times the enforceable rate.           dismissal of a case when the joinder of a necessary party
Additionally, plaintiffs aver that DTL is a predatory lender         is not feasible because the party is not subject to service of
which is in the business of issuing loans at triple digit interest   process or joinder would destroy the court's subject matter
rates to “people with poor credit and a crushing need for
                                                                     jurisdiction. See    Gen. Refractories Co. v. First State Ins.
cash.” Compl. ¶ 12; see    Durante Bros. & Sons v. Flushing          Co., 500 F.3d 306, 312 (3d Cir.2007). I find that DTL
Nat. Bank, 755 F.2d 239, 250 (2d Cir.1985) (distinguishing           is a necessary party, and that joinder of DTL is feasible.
occasional usurious transactions from the business of making         Accordingly, I will order plaintiffs to join DTL as a defendant.
usurious loans). 10 Considering my duty to read the RICO             Since DTL's can be made a party, dismissal of this action
statute broadly to give full effect to its remedial purposes, see    is inappropriate. See FRCvP 19(b) (“If a person who is
                                                                     required to be joined ... cannot be joined, the court must
   Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 497–98
                                                                     determine whether the action ... should be dismissed.”);



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 28 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

                                                                    traditional notions of fair play and substantial justice. Since
Speakman Co. v. Harper Buffing Mach. Co., 583 F.Supp.
                                                                    joining DTL to this federal question case will not destroy the
273, 278 (D.Del.1984) (citing 3A Moore's Federal Practice ¶
                                                                    court's subject matter jurisdiction, joinder of DTL is feasible.
19.052[2], at 19–91, 19–92 (2d ed. 1982)) (“Dismissal under
Rule 19(b) is proper only if a person “cannot be made a party”
under Rule 19(a).”).                                                IV. CONCLUSION
                                                                     *7 For the foregoing reasons, I will dismiss plaintiffs' claim
The first part of the analysis is to determine if DTL is a          under the Fair Debt Collection Practices Act. I will deny Mr.
necessary party. I recognize that liability in a civil RICO         Howard's motion to dismiss plaintiff's RICO claim, and I will
action may be imposed on a joint and several basis. See             order plaintiffs to join Delaware Title Loans as a party.
State Farm Mut. Auto. Ins. Co. v. Lincow, 444 F. App'x 617,
621–22 (3d Cir.2011) (“... the nature of the RICO offense           An appropriate order follows.
mandates joint and several liability.”). I also appreciate that
joint tortfeasors are not necessary parties for the purposes of
Rule 19.      Temple v. Synthes Corp., 498 U.S. 5, 7–8, 111
                                                                                               ORDER
S.Ct. 315, 112 L.Ed.2d 263 (1990). However, it is equally
clear that the rights and liabilities of the parties are premised   AND NOW, this 7th day of January 2015, upon consideration
on the loan agreement between DTL and plaintiffs. “[W]here          of defendants' motion to dismiss (doc. no. 12), plaintiff's
rights sued upon arise from a contract all parties to it must be    response (doc. no. 18), and the parties' reply (doc. no. 19) and
joined.” Ward v. Deavers, 203 F.2d 72, 75 (D.C.Cir.1953); see       surreply (doc. no. 24) thereto, IT IS HEREBY ORDERED
also    Caribbean Telecommunications Ltd. v. Guyana Tel.            that:
& Tel. Co., 594 F.Supp.2d 522, 532 (D.N.J.2009) (citations
omitted) (“It is well established that ‘a contracting party is      1. The motion to dismiss (doc. no. 12) is GRANTED in part;
the paradigm of an indispensable party’ for contract claims.”).
Accordingly, DTL is a necessary party.                              2. Count I of the complaint is DISMISSED with prejudice;


Next, I must determine whether joinder of DTL is feasible.          3. Within 14 days of the entry of this order, plaintiff shall
Here, it would appear that DTL's minimum contacts                   file an amended complaint naming Delaware Title Loans as
with Pennsylvania are sufficient to establish this court's          a party to this action. If plaintiff fails to join Delaware Title
                                                                    Loans, this case will be dismissed with prejudice.
jurisdiction over DTL. 13 DTL opened an office in Claymont,
Delaware within one half mile of the Pennsylvania border.
From this office, plaintiffs allege that DTL has extended           All Citations
title loans to many residents of Pennsylvania. When DTL
forecloses on its lien, the effects on the borrower are felt in     Not Reported in F.Supp.3d, 2015 WL 115501, RICO
Pennsylvania. Given these allegations, the maintenance of           Bus.Disp.Guide 12,569
suit in the Eastern District of Pennsylvania does not offend




                                                            Footnotes


1       Title 15 of the United States Code, Section 1692(e) provides that the purpose of this Act is “to eliminate
        abusive debt collection practices by debt collectors, to insure that those debt collectors who refrain from using
        abusive debt practices are not competitively disadvantaged, and to promote consistent State action to protect
        consumers against debt collection abuses.”
2
          Title 18 of the United States Code, Section 1962(c) provides that “it shall be unlawful for any person
        employed by or associated with any enterprise engaged in, or the activities of which affect, interstate or




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 29 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

       foreign commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise's affairs
       through a pattern of racketeering activity or collection of unlawful debt.”
3      Defendants attempt to distinguish Kaneff because the district court in Kaneff had diversity jurisdiction,
       whereas, this is a federal question case. Whether this is a federal question or diversity case has no impact
       on the choice of law analysis. See         Gay, 511 F.3d at 389. Since Kaneff is otherwise indistinguishable from
       the present case, I am compelled to follow Kaneff in my choice of law analysis.
         Defendants believe that Gay stands for the proposition that a difference in a court's jurisdictional basis
         can change the choice of law analysis, but defendants misread Gay. In Gay, the plaintiff filed an action
         pursuant to the Credit Repair Organization Act, 15 U.S.C. §§ 1679, et. seq, but the underlying agreement
         included a Virginia choice of law provision. In analyzing the contract's choice of law provision, the Gay
         Court first decided that it must use Pennsylvania choice of law principles in conducting the choice of law
         analysis. In reaching its conclusion to apply Pennsylvania choice of law principles, the Gay Court noted:
         “[I]f the District Court's jurisdiction in this federal question case had been based on diversity of citizenship
         of the parties we would apply Pennsylvania's choice-of-law principles as the court was in the           Eastern
          District of Pennsylvania.” 511 F.3d at 389 (citing        Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,
          61 S.Ct. 1020, 85 L.Ed. 1477 (1941)). By concluding that the forum's choice of law principles applied in
          Gay as well, the Third Circuit recognized that Klaxon applies with equal force in both diversity and federal
          question cases. Accordingly, a court's jurisdictional basis is not dispositive of the choice of law analysis.
4      “When a rate of interest for the loan or use of money, exceeding that provided by this act or otherwise by law
       shall have been reserved or contracted for, the borrower or debtor shall not be required to pay to the creditor
       the excess over such maximum interest rate and it shall be lawful for such borrower or debtor, at his option,
       to retain and deduct such excess from the amount of such debt providing the borrower or debtor gives notice
       of the asserted excess to the creditor.” 41 Pa.C.S. § 501.
5      Other factor's supporting Pennsylvania law included: “it is where [plaintiff] lives.... Pennsylvania is also the
       location of the collateral, [plaintiff's] car, and DTL was required to enter Pennsylvania in order to repossess the
       car. Finally, ... Pennsylvania will have to live with the aftermath of the transaction .” Kaneff, 587 F.3d at 623.
6      Ultimately, the Kaneff Court ruled that the loan agreement's arbitration clause was enforceable under
       Pennsylvania law. Thus, defendants urge that the choice of law was not at issue and is dicta. I disagree. The
       Court's choice of law analysis which focused on the differing usury policies of Delaware and Pennsylvania
       was essential to its decision to compel arbitration.    Kaneff, 587 F.3d at 622 (“We do consider the usury
       issue as a part and parcel of whether the arbitration clause should be enforced. The choice of law analysis
       cannot be divorced from that issue.”). Accordingly, the Court's choice of law analysis is not only persuasive
       —it has precedential effect. See      In re Friedman's Inc., 738 F.3d 547, 552 (3d Cir.2013) (If a determination
       by our Court is not necessary to our ultimate holding, “it properly is classified as dictum.”).
7      Defendants argue that, “it is not clear that Pennsylvania law would apply to this case.” Mot. to Dismiss 6. Other
       than their unsuccessful attempt to distinguish Kaneff, defendants provide no guidance on why Delaware law
       should govern.
8      For the present motion, I find that these facts are sufficient to plead that the debt was incurred in connection
       with a business of lending money at a rate usurious under state law. However, RICO's definition of unlawful
       debt with reference to state law is problematic. DTL's lending practices are perfectly legal in Delaware, but
       they would be illegal in Pennsylvania where plaintiffs reside. Did Congress intend to impose RICO liability
       on a lender or debt collector based on the usury laws of the borrower's domicile? Do I resolve this conflict
       by traditional choice of law principles? In my opinion, this is the big legal question posed by the facts of this
       case, yet neither party briefed the subject. Therefore, I will treat the fact as uncontested for this motion.
9      If DTL is licensed under the CDCA, then it could legally charge interest at 24%. A triple digit interest rate is
       at least 100%; although, plaintiffs contend that the rate of interest is often 300%.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      6
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 30 of 38
Gregoria v. Total Asset Recovery, Inc., Not Reported in F.Supp.3d (2015)
2015 WL 115501, RICO Bus.Disp.Guide 12,569

10     In contrast, Mr. Howard relies heavily on the following passage from Durante Bros.: “The civil RICO action
       is not simply an action to recover excessive interest or to enforce a penalty for the overcharge. RICO is
       concerned with evils far more significant than the simple practice of usury.”   755 F.2d at 248. To the extent
       Mr. Howard claims that DTL is only engaged in “the simple practice of usury,” I am not persuaded. In Durante,
       plaintiff's sued Flushing National Bank for making usurious loans in violation of RICO. The Second Circuit
       struggled with whether the bank was in the business of making usurious loans or if there was a mere scheme
       to make a few isolated usurious loans. Id. at 250. In remanding the case, the Court noted that if the unlawful
       loans were isolated events rather than part of business practice the case could be dismissed on summary
       judgment. Id.
          Unlike the lender in Durante, DTL is not a nationally chartered bank. According to plaintiffs, DTL's sole
          business is to make usurious loans. Indeed, the complaint suggests that this predatory lender is the very
          loan shark which RICO was crafted to target. See Id. (“The inclusion of “collection of unlawful debt” as a
          major predicate for RICO liability seems to have been an explicit recognition of the evils of loan sharking,
          and there is no indication that Congress was taking aim at legitimate banking institutions.”). Therefore, the
          complaint plausibly alleges that the unlawful debt was “incurred in connection with ‘the business of’ lending
          money at a usurious rate.”    Id. at 249.
11     I recognize that my analysis of the collateral v. debt issue parts company with three of my colleagues. See
       Gonzalez v. DRS Towing, LLC, et al, No. 12–5508 (E.D.Pa. Feb. 28, 2013);                  Collins v. Siani's Salvage,
       LLC, No. CIV.A. 13–3044, 2014 WL 1244057 (E.D.Pa. Mar.26, 2014); Goldenstein v. Repossessors, Inc. .,
       No. 13–CV–02797, 2014 WL 3535112 (E.D.Pa. July 17, 2014). However, given the broad construction I
       must give the RICO statute and considering this is a motion to dismiss, I find that pleading repossession of
       collateral plausibly states a RICO claim.
12     Rule 19(a) defines a necessary party as:
            (1) in the person's absence complete relief cannot be accorded among those already parties, or
            (2) the person claims an interest relating to the subject of the action and is so situated that the disposition
            of the action in the person's absence may
            (i) as a practical matter impair or impede the person's ability to protect that interest or
            (ii) leave any of the persons already parties subject to a substantial risk of incurring double, multiple, or
            otherwise inconsistent obligations by reason of the claimed interest
13     A federal court may exercise personal jurisdiction over a nonresident defendant to the same extent provided
       by the law of the state in which the federal court sits.         Time Share Vacation Club v. Atl. Resorts,
       Ltd., 735 F.2d 61, 63 (3d Cir.1984). Pennsylvania statute provides that a court in the Commonwealth may
       exercise jurisdiction “to the fullest extent allowed under the Constitution of the United States and may be
       based on the most minimum contact with this Commonwealth allowed under the Constitution of the United
       States.” 42 Pa.C.S. § 5322(b). Accordingly, plaintiff must establish that defendant has minimum contacts
       with Pennsylvania “such that the maintenance of the suit does not offend traditional notions of fair play and
       substantial justice.”      D'Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d
       Cir.2009) (citing       Int'l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 90 L.Ed. 95, (1945)).


End of Document                                             © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 31 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

                                                                  (4th Cir.2011). This dispute arose out of issues pertaining
                                                                  to two drugs, Loestrin FE 24 and Effexor XR. These drugs
                  2015 WL 4068818
                                                                  are manufactured and sold by Warner–Chilcott and Wyeth,
    Only the Westlaw citation is currently available.
                                                                  respectively, and those companies hold patents on the drugs.
      United States District Court, D. Maryland.
                                                                  See Compl., ¶ 16. The Lupin Plaintiffs allege that neither
 LUPIN PHARMACEUTICALS, INC., et al., Plaintiffs,                 Lupin Pharmaceuticals, Inc. nor Lupin, Ltd. 2 (“Lupin India”)
                     v.                                           had rights to sell the drugs or approval to sell generic
         Craig RICHARDS, Defendant.                               versions. Id. The Lupin Plaintiffs had filed applications with
                                                                  the Food & Drug Administration (“FDA”) in 2006 and 2009
              Civil Action No. RDB–15–1281.                       to sell generic versions of the respective drugs, but the
                             |                                    brand manufacturers sued the Lupin Plaintiffs for declaratory
                    Signed July 2, 2015.                          judgments stating that the sale of such generics would violate

Attorneys and Law Firms                                           their patents. 3 Id. at ¶ 17. The Lupin Plaintiffs settled the
                                                                  patent claims in 2009 and 2010 respectively. Id. at ¶¶ 17–18.
Anthony R. Van Vuren, Bryan M. Killian, Conrad W.
Bolston, Leiv Hamilton Blad, Morgan, Lewis & Bockius LLP,         On February 3, 2015, pursuant to Alaska Stats. §§ 45.50.592 4
Washington, DC, for Plaintiffs.                                   and 45.50.495, Attorney General Richards issued separate
                                                                  civil investigative demands (CIDs) to Lupin Pharmaceuticals,
Clyde E. Sniffen, Jr., Alaska Department of Law, Achorage,
                                                                  Inc., and Lupin, Ltd., demanding production of three
AK, David P. Baltmanis, Robert S. Libman, Miner, Barnhill
                                                                  categories of documents related to the two drugs. Id. at
& Galland P.C., Chicago, IL, for Defendant.
                                                                  ¶ 21. The CIDs state that “[t]he Attorney General seeks
                                                                  to determine whether the pharmaceutical manufacturers
                                                                  subject to [the CID] violated Alaska state law by entering
                 MEMORANDUM OPINION                               into a settlement agreement that terminated ongoing patent
                                                                  litigation regarding the brand name drug listed herein,
RICHARD D. BENNETT, District Judge.
                                                                  and thereby delaying generic entry into the marketplace,”
                                                                  in potential violation of Alaska antitrust and consumer
 *1 In this case, Plaintiffs Lupin Pharmaceuticals, Inc. 1
                                                                  protection statutes. See Mem. Supp. Mot. Dismiss 1–2,
(“Lupin Pharmaceuticals”) and Lupin, Ltd. (“Lupin India”)
                                                                  ECF No. 23–1. The CIDs originally required production
(collectively, “the Lupin Plaintiffs”) seek to enjoin Defendant
                                                                  of responsive documents within sixty days. Id. at 2. The
Craig Richards, the Attorney General of Alaska, (“the
                                                                  Lupin Plaintiffs allege that the scope of the CIDs included
Attorney General”) from issuing a civil investigative demand
                                                                  filings with the Federal Trade Commission (“FTC”) and
(“CID”) to the Lupin Plaintiffs and from applying Alaskan
                                                                  Department of Justice (“DOJ”), documents produced in the
antitrust law to the Lupin Plaintiffs. The Attorney General has
                                                                  patent litigations, documents discussing the validity of the
moved to dismiss this action, arguing that this Court should
                                                                  patents, and agreements between Lupin and the branded
abstain from exercising its jurisdiction under the abstention
                                                                  manufacturers. Pls.' Compl. ¶ 21.
doctrine established in     Younger v. Harris, 401 U.S. 37
(1971). The parties' submissions have been reviewed, and this      *2 Alaska law provides that the subject of a CID may
Court held a hearing on June 26, 2015 on the Motion. See          within 20 days of service file a petition in Alaska Superior
Local Rule 105.6 (D.Md.2014). For the reasons that follow,        Court stating good cause why the CID should be modified
Defendants Craig Richards' Motion to Dismiss (ECF No. 23)         or set aside. Alaska Stat. § 45.50.592(f). The Lupin Plaintiffs
is GRANTED, and this case is DISMISSED.                           declined to file any petition requesting modification of the
                                                                  CID. It is undisputed, however, that the Lupin Plaintiffs
                                                                  requested to extend the time for compliance with the CIDs;
                      BACKGROUND                                  the Attorney General granted those requests. Thus, the
                                                                  deadline to produce documents responsive to the CIDs was
This Court accepts as true the facts alleged in plaintiff's       May 4, 2015. Pls.' Compl. ¶ 23.
complaint. See      Aziz v. Alcolac, Inc., 658 F.3d 388, 390



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 32 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

Instead of complying with or objecting to the CIDs, the Lupin      subject matter jurisdiction, or a factual challenge, asserting
Plaintiffs filed the present action on the May 4 deadline,         “that the jurisdictional allegations of the complaint [are]
and filed the Motion for Preliminary Injunction (ECF No.
                                                                   not true.”    Kerns v. United States, 585 F.3d 187, 192
4) on the following day. The Complaint requests that this
                                                                   (4th Cir.2009) (citation omitted). With respect to a facial
Court immediately issue a permanent injunction restraining
                                                                   challenge, a court will grant a motion to dismiss for lack
Defendant from issuing civil investigative demands (CIDs)
                                                                   of subject matter jurisdiction “where a claim fails to allege
to Plaintiffs in connection with the Attorney General's
                                                                   facts upon which the court may base jurisdiction.” Davis, 367
investigation of Plaintiffs' compliance with Alaskan Antitrust
                                                                   F.Supp.2d at 799.
laws, and from applying those state laws to Plaintiffs.
Plaintiffs also request a declaratory judgment that Defendant's
                                                                    *3 Where the challenge is factual, “the district court is
issuance of CIDs to Plaintiffs in connection with the Attorney
                                                                   entitled to decide disputed issues of fact with respect to
General's investigation of Plaintiffs' compliance with Alaskan
antitrust laws regarding the drugs was unconstitutional. The       subject matter jurisdiction.” Kerns, 585 F.3d at 192. “[T]he
Plaintiffs also seek attorneys' fees and damages.                  court may look beyond the pleadings and ‘the jurisdictional
                                                                   allegations of the complaint and view whatever evidence has
On May 22, 2015, the Attorney General filed a motion for           been submitted on the issue to determine whether in fact
extension of time to respond, noting that the assistant attorney   subject matter jurisdiction exists.’ “   Khoury v. Meserve,
general assigned to the case (Clyde Sniffen, Jr.) was on           268 F.Supp.2d 600, 606 (D.Md.2003) (citation omitted). The
vacation when this case was filed and that an extension was        court “may regard the pleadings as mere evidence on the issue
needed to allow time for Sniffen to “return from vacation on       and may consider evidence outside the pleadings without
May 27, 2015 to review the pleadings in this case, confer          converting the proceeding to one for summary judgment.”
with Attorney General Richards, and prepare a response to the
motion for preliminary injunction.” The motion was opposed            Velasco v. Gov't of Indon., 370 F.3d 392, 398 (4th
by the Plaintiffs but was granted by this Court.                   Cir.2004); see also Sharafeldin v. Md. Dep't of Pub. Safety
                                                                   & Corr. Servs., 94 F.Supp.2d 680, 684–85 (D.Md.2000). A
On June 1, 2015, the Attorney General filed a petition in          plaintiff carries the burden of establishing subject matter
Alaska Superior Court for an order to show cause why the
                                                                   jurisdiction.   Lovern v. Edwards, 190 F.3d 648, 654 (4th
Lupin Plaintiffs should not be held in contempt for failure to
                                                                   Cir.1999).
respond to the CIDs pursuant to Alaska Stat. § 45.50.592(g). 5
On June 1, 2015, the Attorney General also filed the subject
Motion to Dismiss (ECF No. 23) and a Motion to Stay the
Motion for Preliminary Injunction (ECF No. 24) in this Court.                                ANALYSIS

                                                                   The main issue before this Court is whether this Court should
This Court held a teleconference on June 3, 2015. As a result
                                                                   abstain from exercising its jurisdiction over this case under
of that call, the Motion to Stay the Motion for Preliminary
Injunction was granted, and this Court established a briefing      the doctrine of   Younger v. Harris, 401 U.S. 37 (1971). 6
schedule for the motion to dismiss. This Court held a hearing      Of course, federal courts have a “virtually unflagging”
on the Motion to Dismiss on June 26, 2015.                         obligation to hear and decide those cases for which they
                                                                   have jurisdiction. Sprint Communications, Inc. v. Jacobs,
                                                                   –––U.S. ––––, ––––, 134 S.Ct. 584, 591, 187 L.Ed.2d 505
                  STANDARD OF REVIEW                               (2013) (citing      Colorado River Water Conservation Dist.
                                                                   V. United States, 424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d
A motion to dismiss under Rule 12(b)(1) of the Federal Rules
                                                                   483 (1976)). Certain “exceptional circumstances,” however,
of Civil Procedure for lack of subject matter jurisdiction
                                                                   “justify a federal court's refusal to decide a case in deference
challenges a court's authority to hear the matter brought
by a complaint. See Davis v. Thompson, 367 F.Supp.2d               to the States.” Id. (quoting  New Orleans Pub. Serv., Inc.
792, 799 (D.Md.2005). This challenge under Rule 12(b)              v. Council of City of New Orleans, 491 U.S. 350, 109 S.Ct.
(1) may proceed either as a facial challenge, asserting that       2506, 105 L.Ed.2d 298 (1989)). The first case involving
the allegations in the complaint are insufficient to establish     such an “exceptional circumstance” was Younger, where the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
              Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 33 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

United States Supreme Court held that considerations of
                                                                       be were [it] a criminal proceeding.”   Juidice, 430 U.S. at
federalism and comity required federal courts to abstain
                                                                       335–36 (internal quotation marks omitted).
from exercising their equity jurisdiction to enjoin ongoing
state criminal prosecutions. Subsequently, the Supreme Court
                                                                       The Lupin Plaintiffs attempt to distinguish this case from
found that such considerations also justified abstention where
                                                                       Juidice on the basis of the type of subpoena at issue.
there were “state civil proceedings that [were] akin to criminal
                                                                       In Juidice, the Supreme Court was faced with contempt
prosecutions” or state proceedings “that implicate[d] a State's
                                                                       proceedings arising out of an individual's failure to respond
interest in enforcing the orders and judgments of its courts.”
                                                                       to a subpoena in a civil action between private parties. In this
    Sprint Communications, Inc. v. Jacobs, ––– U.S. ––––,              case, the civil investigative demands—essentially subpoenas
––––, 134 S.Ct. 584, 588, 187 L.Ed.2d 505 (2013). The                  —are administrative in nature. Specifically, AS § 45.50.592
Supreme Court's most recent opinion addressing Younger                 authorizes the Attorney General to issue CIDs when the
abstention—Sprint Communications, Inc. v. Jacobs—does                  Attorney General believes a party may have documentary
not purport to diverge from the Court's previous Younger               evidence believed to be relevant to an authorized antitrust
jurisprudence; however, the Court noted that its decision              investigation. Petitions pertaining to such demands “may be
was intended “to guide other federal courts” and to “clarify           filed in the superior court for the judicial district in which
and affirm that Younger extends to the three exceptional               the person on whom the demand is served resides.” AS §
                                                                       45.50.592(f).
circumstances identified in [ New Orleans Pub. Serv., Inc.
v. Council of City of New Orleans, 491 U.S. 350, 109 S.Ct.
                                                                       The Lupin Plaintiffs acknowledge that courts have found
2506, 105 L.Ed.2d 298 (1989) ], but no further.”     Sprint,           that Younger abstention is appropriate in the face of similar
134 S.Ct. at 593–94 (internal quotation marks omitted).
                                                                       civil investigative demands, 7 but argue that those cases were
                                                                       “eviscerate[d]” by the Supreme Court's opinion in Sprint.
The Attorney General asserts that the Alaska Proceeding
                                                                       Pls .' Resp. at 8. The Lupin Plaintiffs argue that this case
warrants Younger abstention because it is both a civil
enforcement proceeding akin to a criminal prosecution (i.e.,           is instead analogous to      Google v. Hood, ––– F.Supp.3d
the second Younger category) and a state proceeding that               ––––, 2015 WL 1546160 (S.D.Miss. Mar.27, 2015), and
implicates the State's interest in enforcing the orders and            that Younger abstention does not apply. In the Google case,
judgments of its courts (i.e., the third Younger category).            the district court found that a subpoena issued under the
The Lupin Plaintiffs characterize the Alaska Proceeding as a           Mississippi Consumer Protection Act by a state's attorney
discovery dispute that does not qualify under either the second        general did not fit into any of the three Younger types of
or third Younger categories. Because this Court finds that             cases. In reaching that conclusion, however, the district court
this case clearly qualifies for the third category of Younger          noted that there was no pending attempt to enforce the
abstention, this Court need not reach the issue of whether this        subpoena. 8 Id. at *6 (“At this time, there is no ongoing
case also satisfies Younger' s second category.                        state criminal prosecution relating to this matter, nor are
                                                                       there civil proceedings involving certain orders uniquely
                                                                       in furtherance of the state courts' ability to perform their
  A) The Alaska Proceeding Implicates the State's                      judicial functions.”). Thus, the Google case is immediately
  Interest in Enforcing the Orders and Judgments of its                distinguishable because the attorney general in that case never
  Courts                                                               sought to enforce the subpoena through an action in the state
 *4 In       Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51          court. In this case, the Attorney General has already filed
L.Ed.2d 376 (1977), the Supreme Court found that abstention            a proceeding in Alaska Superior Court, thereby triggering
under Younger was appropriate in a federal class action suit           judicial oversight of the CIDs. In this respect, therefore, the
brought by individuals who had been found in contempt                  Lupin Plaintiffs' argument reveals itself as a mere distinction
by state court judges for disobeying subpoenas. The Court              without a difference. The subpoenas at issue in Juidice were
recognized that the same principles of federalism and comity           not issued by a court itself; instead, they were issued by a
that were emphasized in Younger also applied to cases                  private party's attorney acting “as an officer of the court.”
involving a State's contempt process because “federal-court               430 U.S. at 329 n2. Similarly, the CIDs in this case are
interference with the State's contempt process is an offense to        issued by the Attorney General, but like in Juidice, can only
the State's interest ... likely to be every bit as great as it would


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 34 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

be enforced after involving a state court. Accordingly, this
Court finds that Juidice requires this Court to abstain under          C) The Timing of the State and Federal Actions
                                                                    The Lupin Plaintiffs next argue that abstention is
the third category of the Younger Doctrine. 9
                                                                    inappropriate because, in its view, there have been
                                                                    proceedings on the merits in this case, and the Attorney
   B) The Alaska Proceeding as a Parallel Action                    General did not file the Alaska Proceeding until after the
 *5 The Lupin Plaintiffs next argue that “this Court should         Lupin Plaintiffs filed their Motion for Preliminary Injunction
not abstain in favor of the show cause petition because             in this Court. Citing to        Hawaii Housing Authority v.
it is not a truly parallel state proceeding that raises the         Midkiff, 467 U.S. 229, 238, 104 S.Ct. 2321, 81 L.Ed.2d
constitutional questions that Plaintiffs have presented in their    186 (1984), the Lupin Plaintiffs argue that their motion for
federal complaint.” 10 Pl.'s Resp. 12–13, ECF No. 32. The           preliminary injunction “put the merits of the Plaintiffs' case
Lupin Plaintiffs argue that the proceeding will be restricted to    in play.” Pl.'s Resp. at 15. However, in Midkiff, the district
whether the Lupin Plaintiffs willfully disobeyed the CIDs and       court had granted an injunction—i.e., there was a ruling on
that “it appears unlikely that the Alaska superior court will       the issues raised by the parties. In this case, however, the
decide the defense that the AG lacked constitutional authority      Court has not made any substantive rulings to date; therefore,
to issue the CIDs to Plaintiffs.” Id. at 13. The Lupin Plaintiffs   there is no basis for this Court to refuse to abstain based upon
assert that the Alaska statute only expressly allows improper       proceedings on the merits in federal court.
service of the CID to be raised and prohibits defenses going
to a CID's validity; thus, the Lupin Plaintiffs argue that their
challenge to the Attorney General's jurisdictional authority to        D) Exceptions to the Younger Doctrine
even issue the CIDs to the Lupin Plaintiffs is an issue that will    *6 The Lupin Plaintiffs also argue that several of the
not be reached.                                                     exceptions to the Younger Doctrine apply to this case.
                                                                    Indeed, the Supreme Court has recognized a few exceptions
The Lupin Plaintiffs' speculation about the purported               to Younger abstention. These exceptions include state
inadequacy of the Alaska proceeding fails to prevent the            proceedings initiated in bad faith or for purposes of
application of Younger abstention in this case. The Supreme         harassment. Additionally, an exception exists where a statute
Court has explained that “the burden ... rests on the federal       is “flagrantly and patently violative of express constitutional
plaintiff to show that state procedural law bar[s] presentation     prohibitions in every clause, sentence and paragraph, and in
                                                                    whatever manner and against whomever an effort might be
of its claims.” Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14,       made to apply it.” Younger, 401 U.S. at 53–54.
107 S.Ct. 1519, 95 L.Ed.2d 1 (1987) (internal quotation marks
omitted). “[W]hen a litigant has not attempted to present his
federal claims in related state-court proceedings, a federal           1) The Lupin Plaintiffs' Alleged Irreparable Loss of
court should assume that state procedures will afford an               Constitutional Claims
adequate remedy, in the absence of unambiguous authority to         The Lupin Plaintiffs assert that, through this action, they
                                                                    seek to “vindicate their constitutional right to structure their
the contrary.” Id. at 15. The Lupin Plaintiffs have not cited
                                                                    primary conduct with some minimum assurance as to where
to any case authority from Alaska that suggests constitutional
                                                                    that conduct will and will not render them liable to suit.”
or jurisdictional challenges cannot be raised in response to
                                                                    Pls.' Resp. at 16 (internal marks omitted). In Younger, the
the show cause petition. Indeed, such limitations is unlikely
                                                                    Court alluded to the possibility of an exception for irreparable
because the Alaska Superior Court is the court of general
                                                                    injury that is “both great and immediate.” See 401 U.S.
jurisdiction in the State. Accordingly, while the statute is
                                                                    at 46. The Court clarified, however, that such a threat of
somewhat ambiguous as to the full gambit of defenses that
                                                                    injury to federally protected rights “must be one that cannot
may be raised during a show cause petition arising out of a
                                                                    be eliminated by [the] defense against a single criminal
CID, the Lupin Plaintiffs have failed to present unambiguous
                                                                    prosecution,” and that “the cost, anxiety, and inconvenience”
authority that would justify a conclusion by this Court that
                                                                    of responding to a proceeding were insufficiently severe to
an Alaskan state judge would “interpret ambiguities in state
                                                                    prevent abstention. Id.
procedural law to bar presentation of federal claims.” Id.

                                                                    In this case, the concerns raised by the Lupin Plaintiffs
                                                                    —although undoubtedly relating to jurisdictional issues—


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
             Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 35 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

boil down to harms arising from responding to the Alaska            Plaintiffs cite to     Ohio Civil Rights Comm'n v. Dayton
Proceeding itself. As discussed above, the Lupin Plaintiffs         Christian Schools, Inc., 477 U.S. 619, 106 S.Ct. 2718, 91
have failed to demonstrate that they have no way of                 L.Ed.2d 512 (1986). In Ohio Civil Rights Comm'n, the
vindicating their rights through the Alaska Proceeding and,         Supreme Court held that the United States District Court
thus, they have failed to show that the threatened harm             for the Southern District of Ohio properly abstained under
constitutes an irreparable injury for purposes of Younger.          Younger from enjoining the Ohio Civil Rights Commission
                                                                    from exercising jurisdiction over a sex discrimination
                                                                    complaint brought by a discharged teacher. Id. In dicta, the
   2) The Alleged Retaliatory Nature of the Alaskan                 Supreme Court explained that a State may “voluntarily submit
   Proceeding                                                       to federal jurisdiction even though it might have had a tenable
The Lupin Plaintiffs argue that the Attorney General's              claim for abstention,” but noted that these were cases where
show-cause petition is retaliatory because such a petition          “the State expressly urged this Court or the District Court to
is warranted under Alaska law only when a recipient
“willfully disobeys” a CID, but not when a recipient merely         proceed to an adjudication of the constitutional merits.” Id.
“challenges” a CID. See Mot. in Opposition, ECF No. 32.             at 626. Requesting adjudication is hardly analogous to filing
The question then becomes whether filing the present motion         a motion for an extension to respond to a Complaint. Quite
for injunctive relief constitutes a response to the CID under       simply, the Attorney General did not forfeit any argument
§ 44.62.590(a)(2).                                                  under Younger by merely requesting an extension of time to
                                                                    respond.
Plaintiffs argue that § 45.50.592(f), the provision outlining
how a recipient may challenge a CID without being in
contempt, could be interpreted to permit the present motion as                             CONCLUSION
a “response” for the purposes of § 44.62.590(a)(2). The statute
reads in relevant part “a petition to extend the return date for,   For the reasons stated above, Defendant Craig Richards'
or to modify or set aside a demand issued under (a) of this         Motion to Dismiss (ECF No. 23) is GRANTED, and this case
section, stating good cause, may be filed in the superior court     is DISMISSED.
for the judicial district where the parties reside.” Alaska Stat.
Ann. § 45.50.592(f) (emphasis added). The Lupin Plaintiffs          A separate Order follows.
contend that because the statute does not expressly foreclose
the possibility of filing a challenge to a CID in a federal
district court of a different state, the present action must
                                                                                                ORDER
be construed as a valid “response,” and not a refusal that
would justify the Attorney General's show-cause petition.           For the reasons stated in the foregoing Memorandum
This argument is unpersuasive, as the context of the statute        Opinion, it is this 2nd day of July, 2015, ORDERED that:
indicates contemplation of a “superior court,” the common
denomination of an intermediate court in Alaska, not a federal      1. Defendant Craig Richards' Motion to Dismiss (ECF No.
court established under Article III of the U.S. Constitution.       23) is GRANTED, and this case is DISMISSED;
At best, such interpretive creativity hardly reveals the show-
cause petition to be “bad faith” or “retaliatory” as alleged by     2. The Clerk of the Court transmit copies of this Order and
the Lupin Plaintiffs.                                               accompanying Memorandum Opinion to Counsel; and

                                                                    3. The Clerk of the Court CLOSE THIS CASE.
  3) The Alleged Waiver of the Abstention Issue
*7 Plaintiffs next contend that by virtue of the Attorney
General's motion for an extension to respond to Plaintiffs'         All Citations
motion for preliminary injunction, the Attorney General
waived any claim for Younger abstention. In support,                Not Reported in F.Supp.3d, 2015 WL 4068818




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 36 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818




                                                    Footnotes


1     Lupin Pharmaceuticals, Inc is a Virginia corporation with its headquarters and principal place of business
      located in Baltimore, Maryland. Pls.' Comp. ¶ 10. Lupin Pharmaceuticals distributes prescription medications
      to American customers and is a wholly owned subsidiary of co-Plaintiff Lupin, Ltd. (“Lupin India”). Id.
2     Lupin India is incorporated in India and has its headquarters and principal place of business in Mumbai, India.
      Pls.' Compl. ¶ 11. Lupin India develops and manufactures branded and generic drugs in India.
3     Specifically, the Lupin Plaintiffs alleged:
         Neither LPI nor Lupin India has ever sold Loestrin or Effexor nor have they ever obtained approval from
         the Food and Drug Administration (“FDA”) to sell generic versions of those products. On September 30,
         2006, Plaintiffs filed with the FDA an Abbreviated New Drug Application (“ANDA”) seeking FDA approval
         of a generic version of Effexor. On March 13, 2007, Wyeth, the branded manufacturer of Effexor, sued SPI
         for a declaratory judgment that LPI's generic version of Effexnor would infringe Wyeth's patent. Wyeth and
         LPI settled the litigation on May 11, 2009.
         ... On July 30, 2009, LPI filed an ANDA seeking FDA approval of a generic version of Loestrin. On
         September 9, 2009, Warner–Chilcott, the branded manufacturer of Loestrin, sued LPI for a declaratory
         judgment that LPI's generic version of Loestrin would infringe Warner Chilcott's patent. Warner–Chilcott
         and LPI settled the litigation on October 10, 2010.
      Pls.' Compl. ¶¶ 17–18.
4     Section 45.50.592 states in full:
         (a) If the attorney general determines that a person is in possession, custody, or control of documentary
         evidence, wherever situated, that the attorney general believes to be relevant to an investigation authorized
         in AS 45.50.590, the attorney general may execute in writing and cause to be served on that person an
         investigative demand requiring the person to produce the documentary material, and permit inspection
         and copying.
         (b) Each demand must
         (1) state the specific statute the alleged violation of which is under investigation, and the general subject
         matter of the investigation;
         (2) describe, with reasonable specificity so as fairly to indicate the material demanded, the documentary
         material to be produced;
         (3) prescribe a return date within which the documentary material is to be produced; and
         (4) identify the state employees or representatives to whom the documentary material is to be made
         available for inspection and copying.
         (c) A demand may not
         (1) require the production of documentary material that would be privileged from disclosure if demanded
         by a subpoena duces tecum issued by a court of the state; or
         (2) contain a requirement that would be unreasonable or improper if contained in a subpoena duces tecum
         issued by a court of the state; however, this does not limit the power of the attorney general to require
         production of documents located outside the state that pertain to matters affecting the state.
         (d) The demand may be served by the attorney general or the designee of the attorney general by
         (1) delivering a copy of it to the person to be served or, if the person is not a natural person, to an officer
         of the person to be served;
         (2) delivering a copy of it to a place of business in the state of the person to be served; or
         (3) mailing by registered or certified mail a copy of it addressed to the person to be served at a place of
         business in the state or, if the person has no place of business in the state, to the principal office or place
         of business of the person.
         (e) Documentary material produced pursuant to a demand, or copies of it, unless otherwise ordered by
         a superior court for good cause shown, may not be produced for inspection or copying by, nor may its
               © 2020
         contents       Thomsonto,
                    be disclosed   Reuters.
                                     anyoneNo   claim
                                             other     to an
                                                    than  original U.S. Government
                                                             authorized  employee ofWorks.                            6
                                                                                    the state without the consent of the
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 37 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

         person who produced the material. However, under those reasonable terms and conditions the attorney
         general prescribes, copies of the documentary material shall be available for inspection and copying by the
         person who produced the material or an authorized representative of that person. The attorney general,
         or a designee, may use copies of the documentary material as the attorney general or designee considers
         necessary in the enforcement of AS 45.50.562–45.50.598, including presentation before a court; however,
         material that contains trade secrets may not be presented except with the approval of the court in which
         the action is pending after adequate notice to the person furnishing the material.
         (f) At any time before the return date specified in the demand, or within 20 days after the demand has
         been served, whichever period is shorter, a petition to extend the return date for, or to modify or set aside
         a demand issued under (a) of this section, stating good cause, may be filed in the superior court for the
         judicial district where the parties reside. A petition by a person on whom a demand is served, stating good
         cause, to require the attorney general or another person to act in accordance with the requirements of (e)
         of this section, and all other petitions in connection with a demand, may be filed in the superior court for
         the judicial district in which the person on whom the demand is served resides.
         (g) A person on whom a demand is served under this section shall comply with the terms of the demand
         unless otherwise provided by an order of court issued in response to a petition filed under (f) of this section.
         A person who, with intent to avoid, prevent, or obstruct compliance, in whole or in part, with an investigative
         demand under this section, removes from any place, conceals, withholds, or destroys, mutilates, alters, or
         by any other means falsifies, documentary material in the possession, custody, or control of a person that is
         the subject of a demand duly served on any person, or who otherwise wilfully disobeys any such demand,
         is guilty of a misdemeanor, and is punishable upon conviction by a fine of not more than $5,000, or by
         imprisonment for a term of not more than one year, or by both. Failure of the state to serve the demand
         properly under (d) of this section is a defense to prosecution under this subsection, but invalidity of the
         demand under (b) or (c) of this section is not a defense, and that invalidity may be tested only in an action
         under (f) of this section to modify or set aside the demand.
         (h) Nothing in this section impairs the authority of the attorney general or a designee to lay before a grand
         jury of this state evidence concerning a violation of AS 45.50.562–45.50.596, to invoke the power of a court
         to compel the production of evidence before a grand jury, or to file a civil complaint or criminal information
         alleging a violation of AS 45.50.562–45.50.596.
5     The Court refers to this case as “the Alaska Proceeding.”
6     This Court recognizes that the Defendant Attorney General raised several other issues in its motion to dismiss,
      including arguments pertaining to failure to state a claim under Rule 12(b) (6) under the Dormant Commerce
      Clause of the United States Constitution, see U.S. Const. art. 1, § 8, cl.3, ripeness doctrine, absolute
      prosecutorial immunity, and qualified immunity. These issues were fully briefed, although the majority of the
      parties' papers focused on the abstention issue, and argument at the June 26, 2015 hearing was limited to
      the abstention issue as well. Because this Court finds that Younger abstention is proper, this Court does not
      reach these other issues raised by the parties.
7     These cases include Temple of the Lost Sheep, Inc. v. Abrams, 761 F.Supp. 237, 242–43 (E.D.N.Y.1989),
      and Cuomo v. Dreamland Amusements, Inc., 2008 WL 4369270, at *10 (S.D.N.Y. Sept.22, 2008).
8     Notably, the district court also found that the subpoena had been issued in bad faith by the attorney general
      in response to Google's refusal to comply with certain requests made by the attorney general concerning
      Google's services.
9     In light of this Court's holding with respect to the third Younger category, this Court sees no need to address
      the issue whether the Alaska Proceeding qualifies as a civil enforcement action akin to a criminal prosecution
      under the second Younger category.
10
      The Lupin Plaintiffs' argument on this point refers to three factors recognized in Middlesex County Ethics
      Committee v. Garden State Bar Association, 457 U.S. 423, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982):(1)
      whether there is an ongoing state judicial proceeding; (2) whether the proceedings implicate important state
      interest; and (3) whether there is an adequate opportunity in the state proceedings to raise constitutional


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     7
            Case 1:19-cv-01590-SHR Document 41-4 Filed 09/09/20 Page 38 of 38
Lupin Pharmaceuticals, Inc. v. Richards, Not Reported in F.Supp.3d (2015)
2015 WL 4068818

      challenges. See id. at 432. In Sprint, the Supreme Court clarified that these factors were “additional factors
      appropriated considered by the federal court before invoking Younger” rather than “dispositive” conditions.
      See     134 S.Ct. at 593.


End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        8
